 
Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


CCH II, LLC
 
AND
 
CCH II CAPITAL CORP.,
 
AS ISSUERS
 
AND
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, NA,
 
AS TRUSTEE
 
INDENTURE
 
DATED AS OF NOVEMBER 30, 2009
 
13.50% SENIOR NOTES DUE 2016
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

 

     
Page
 
ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
Section 1.01
Definitions
    1  
Section 1.02
Other Definitions
    24  
Section 1.03
Incorporation by Reference of Trust Indenture Act
    25  
Section 1.04
Rules of Construction
    25  
ARTICLE II THE NOTES
    26  
Section 2.01
Form and Dating
    26  
Section 2.02
Execution and Authentication
    27  
Section 2.03
Registrar and Paying Agent
    28  
Section 2.04
Paying Agent to Hold Money in Trust
    28  
Section 2.05
Holder Lists
    29  
Section 2.06
Transfer and Exchange
    29  
Section 2.07
Replacement Notes
    33  
Section 2.08
Outstanding Notes
    33  
Section 2.09
Treasury Notes
    34  
Section 2.10
Temporary Notes
    34  
Section 2.11
Cancellation
    34  
Section 2.12
Defaulted Interest
    34  
Section 2.13
Record Date
    34  
Section 2.14
Computation of Interest
    34  
Section 2.15
CUSIP Numbers
    35  
Section 2.16
Special Transfer Provisions
    35  
Section 2.17
Issuance of Additional Notes
    37  
Section 2.18
Temporary Regulation S Global Notes
    37  
ARTICLE III REDEMPTION
    39  
Section 3.01
Notices to Trustee
    39  
Section 3.02
Selection of Notes to Be Redeemed
    39  
Section 3.03
Notice of Redemption
    39  
Section 3.04
Effect of Notice of Redemption
    40  
Section 3.05
Deposit of Redemption Price
    40  
Section 3.06
Notes Redeemed in Part
    40  
Section 3.07
Optional Redemption
    40  
Section 3.08
Mandatory Redemption or Repurchase
    41  
Section 3.09
Offer to Purchase by Application of Excess Proceeds
    42  
ARTICLE IV COVENANTS
    43  
Section 4.01
Payment of Notes
    43  
Section 4.02
Maintenance of Office or Agency
    44  
Section 4.03
Reports
    44  
Section 4.04
Compliance Certificate
    45  
Section 4.05
Taxes
    45  

 
 
i

--------------------------------------------------------------------------------


 
Section 4.06
Stay, Extension and Usury Laws
    46  
Section 4.07
Restricted Payments
    46  
Section 4.08
Investments
    49  
Section 4.09
Dividend and Other Payment Restrictions Affecting Subsidiaries
    50  
Section 4.10
Incurrence of Indebtedness and Issuance of Preferred Stock
    51  
Section 4.11
Limitation on Asset Sales
    54  
Section 4.12
Sale and Leaseback Transactions
    55  
Section 4.13
Transactions with Affiliates
    56  
Section 4.14
Liens
    57  
Section 4.15
Existence
    58  
Section 4.16
Repurchase at the Option of Holders upon a Change of Control
    58  
Section 4.17
Limitations on Issuances of Guarantees of Indebtedness
    60  
Section 4.18
Payments for Consent
    60  
Section 4.19
Application of Fall-Away Covenants
    60  
Section 4.20
Anti-Layering Covenants.
    61  
ARTICLE V SUCCESSORS
    61  
Section 5.01
Merger, Consolidation, or Sale of Assets
    61  
Section 5.02
Successor Corporation Substituted
    62  
ARTICLE VI DEFAULTS AND REMEDIES
    63  
Section 6.01
Events of Default
    63  
Section 6.02
Acceleration
    64  
Section 6.03
Other Remedies
    64  
Section 6.04
Waiver of Existing Defaults
    65  
Section 6.05
Control by Majority
    65  
Section 6.06
Limitation on Suits
    65  
Section 6.07
Rights of Holders of Notes to Receive Payment
    66  
Section 6.08
Collection Suit by Trustee
    66  
Section 6.09
Trustee May File Proofs of Claim
    66  
Section 6.10
Priorities
    66  
Section 6.11
Undertaking for Costs
    67  
ARTICLE VII TRUSTEE
    67  
Section 7.01
Duties of Trustee
    67  
Section 7.02
Rights of Trustee
    68  
Section 7.03
Individual Rights of Trustee
    69  
Section 7.04
Trustee’s Disclaimer
    69  
Section 7.05
Notice of Defaults
    70  
Section 7.06
Reports by Trustee to Holders of the Notes
    70  
Section 7.07
Compensation and Indemnity
    70  
Section 7.08
Replacement of Trustee
    71  
Section 7.09
Successor Trustee by Merger, etc
    72  
Section 7.10
Eligibility; Disqualification
    72  
Section 7.11
Preferential Collection of Claims Against the Issuers
    72  

 
 
ii

--------------------------------------------------------------------------------


 
ARTICLE VIII LEGAL DEFEASANCE AND COVENANT DEFEASANCE
    72  
Section 8.01
Option to Effect Legal Defeasance or Covenant Defeasance
    72  
Section 8.02
Legal Defeasance and Discharge
    72  
Section 8.03
Covenant Defeasance
    73  
Section 8.04
Conditions to Legal or Covenant Defeasance
    74  
Section 8.05
Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions
    75  
Section 8.06
Repayment to Issuers
    76  
Section 8.07
Reinstatement
    76  
ARTICLE IX AMENDMENT, SUPPLEMENT AND WAIVER
    76  
Section 9.01
Without Consent of Holders of Notes
    76  
Section 9.02
With Consent of Holders of Notes
    77  
Section 9.03
Compliance with Trust Indenture Act
    78  
Section 9.04
Revocation and Effect of Consents
    78  
Section 9.05
Notation on or Exchange of Notes
    79  
Section 9.06
Trustee to Sign Amendments, etc
    79  
ARTICLE X GUARANTEE
    79  
Section 10.01
Unconditional Guarantee
    79  
Section 10.02
Severability
    80  
Section 10.03
Waiver of Subrogation
    80  
Section 10.04
Execution of Note Guarantee
    81  
Section 10.05
Waiver of Stay, Extension or Usury Laws
    81  
ARTICLE XI MISCELLANEOUS
    81  
Section 11.01
Trust Indenture Act Controls
    81  
Section 11.02
Notices
    81  
Section 11.03
Communication by Holders of Notes with Other Holders of Notes
    83  
Section 11.04
Certificate and Opinion as to Conditions Precedent
    83  
Section 11.05
Statements Required in Certificate or Opinion
    83  
Section 11.06
Rules by Trustee and Agents
    83  
Section 11.07
No Personal Liability of Directors, Officers, Employees, Incorporators, Members
and Stockholders
    83  
Section 11.08
Governing Law
    84  
Section 11.09
No Adverse Interpretation of Other Agreements
    84  
Section 11.10
Successors
    84  
Section 11.11
Severability
    84  
Section 11.12
Counterpart Originals
    84  
Section 11.13
Table of Contents, Headings, etc
    84  
Section 11.14
Waiver of Jury Trial
    84  
Section 11.15
Force Majeure
    84  
ARTICLE XII SATISFACTION AND DISCHARGE
    85  
Section 12.01
Satisfaction and Discharge of Indenture
    85  
Section 12.02
Application of Trust Money
    86  

 
 

iii 
 

--------------------------------------------------------------------------------

 

Exhibits:
 
Exhibit A
Form of Note

 
Exhibit B
Form of Certificate to be Delivered in connection with Transfers Pursuant to
Rule 144A

 
Exhibit C
Form of Certificate to be Delivered in connection with Transfers Pursuant to
Regulation S

 
Exhibit D
Form of Certificate of Beneficial Ownership in connection with exchanges of
Temporary Regulation S Global Notes

 

iv 
 

--------------------------------------------------------------------------------

 
 
 
 

 CROSS-REFERENCE TABLE

 
 
 
TIA Section 
 
Indenture Section 
310(a)(1)
 
7.10
(a)(2)
 
7.10
(a)(3)
 
N/A
(a)(4)
 
N/A
(b)
 
7.08, 7.10
(c)
 
N/A
311(a)
 
7.11
(b)
 
7.11
(c)
 
N/A
312(a)
 
2.05
(b)
 
11.03
(c)
 
11.03
313(a)
 
7.06
(b)(1)
 
4.17
(b)(2)
 
7.06
(c)
 
11.02
(d)
 
7.06
314(a)
 
4.03, 4.04
(b)
 
N/A
(c)(1)
 
11.04
(c)(2)
 
11.04
(c)(3)
 
11.04
(d)
 
N/A
(e)
 
11.05
(f)
 
N/A
315(a)
 
7.01
(b)
 
7.05, 12.02
(c)
 
7.01
(d)
 
7.01
(e)
 
6.11
316(a) (last sentence)
 
2.09
(a)(1)(A)
 
6.05
(a)(1)(B)
 
6.04
(a)(2)
 
N/A
(b)
 
6.07
317 (a)(1)
 
6.08
(a)(2)
 
6.09
(b)
 
2.04
318(a)
 
11.01

 
 
 
N/A means Not Applicable
 
Note: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.
 

v 
 

--------------------------------------------------------------------------------

 

INDENTURE dated as of November 30, 2009 among CCH II, LLC, a Delaware limited
liability company (as further defined below, the “Company”), CCH II Capital
Corp., a Delaware corporation (as further defined below, “Capital Corp” and
together with the Company, the “Issuers”), and The Bank of New York Mellon Trust
Company, NA, as trustee (the “Trustee”).
 
The Issuers and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the Notes:
 
ARTICLE I
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
Section 1.01 Definitions.
 
“Acquired Debt” means, with respect to any specified Person:
 
(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and
 
(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
 
“Additional Notes” means any 13.50% Senior Notes due 2016 issued under this
Indenture in addition to the Initial Notes (other than any Notes issued in
respect of Initial Notes pursuant to Section 2.06, 2.07, 2.10, 3.06, 3.09, 4.16
or 9.05).
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person shall be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by,” and “under common control
with” shall have correlative meanings.
 
“Agent” means any Registrar or Paying Agent.
 
“Applicable Premium” means the excess of (x) the present value at such
redemption (or deposit) date of the sum of the redemption price of such Note at
November 30, 2012 (such redemption price being set forth in the table in Section
3.07 hereof) plus all required interest payments due on such Note through
November 30, 2012 (calculated based on the interest rate and excluding accrued
but unpaid interest), computed using a discount rate equal to the Treasury Rate
as of such redemption (or deposit) date plus 50 basis points over (y) the then
outstanding principal amount of such Note.
 

--------------------------------------------------------------------------------


 
“Asset Acquisition” means (a) an Investment by the Company or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary of the Company or any of its Restricted
Subsidiaries or shall be merged with or into the Company or any of its
Restricted Subsidiaries, or (b) the acquisition by the Company or any of its
Restricted Subsidiaries of the assets of any Person which constitute all or
substantially all of the assets of such Person, any division or line of business
of such Person or any other properties or assets of such Person other than in
the ordinary course of business.
 
“Asset Sale” means:
 
(1) the sale, lease, conveyance or other disposition of any assets or rights by
the Company or a Restricted Subsidiary, other than sales of inventory in the
ordinary course of the Cable Related Business; provided that the sale,
conveyance or other disposition of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, shall be governed by Section
4.16 and/or Section 5.01 and not by the provisions of Section 4.11; and
 
(2) the issuance of Equity Interests by any Restricted Subsidiary of the Company
or the sale by the Company or any Restricted Subsidiary of the Company of Equity
Interests of any Restricted Subsidiary of the Company.
 
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:
 
(1) any single transaction or series of related transactions that: (a) involves
assets having a fair market value of less than $100 million; or (b) results in
net proceeds to the Company and its Restricted Subsidiaries of less than $100
million;
 
(2) a transfer of assets between or among the Company and/or its Restricted
Subsidiaries;
 
(3) an issuance of Equity Interests by a Restricted Subsidiary of the Company to
the Company or to another Wholly Owned Restricted Subsidiary of the Company;
 
(4) a Restricted Payment that is permitted by Section 4.07, a Restricted
Investment that is permitted by Section 4.08 or a Permitted Investment;
 
(5) the incurrence of Liens not prohibited by this Indenture and the disposition
of assets related to such Liens by the secured party pursuant to a foreclosure;
 
(6) any transaction contemplated by the Plan of Reorganization; and
 
(7) any disposition of cash or Cash Equivalents.
 
“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction, including any period
 
2

--------------------------------------------------------------------------------


 
for which such lease has been extended or may, at the option of the lessee, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.
 
“Bankruptcy Code” means Title 11 of the U.S. Code.
 
 “Bankruptcy Law” means the Bankruptcy Code or any federal or state law of any
jurisdiction relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act) such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
 
“Board of Directors” means the board of directors or comparable governing body
of CCI or, if so specified, the Company, in either case, as constituted as of
the date of any determination required to be made, or action required to be
taken, pursuant to this Indenture.
 
“Business Day” means any day other than a Legal Holiday.
 
“Cable Related Business” means the business of owning cable television systems
and businesses ancillary, complementary or related thereto.
 
“Capital Corp” means CCH II Capital Corp., a Delaware corporation, and any
successor Person thereto.
 
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
 
“Capital Stock” means:
 
(1) in the case of a corporation, corporate stock;
 
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
 
(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
 
(4) any other interest (other than any debt obligation) or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
 
3

--------------------------------------------------------------------------------


 
“Capital Stock Sale Proceeds” means, without duplication, the aggregate net
proceeds (including the fair market value of the non-cash proceeds, as
determined by an independent appraisal firm) received by the Company or its
Restricted Subsidiaries after the Issue Date, in each case:
 
(x)           as a contribution to the common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Stock and other than
issuances or sales to a Subsidiary of the Company) of the Company after the
Issue Date, or
 
(y)           from the issue or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities of the Company that have
been converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company);
 
provided, however, that there shall be excluded from (x) and (y) any such
contribution, issuance or sale made from or attributable to “Net Proceeds” under
and as defined in the Plan of Reorganization.
 
“Cash Equivalents” means:
 
(1) United States dollars;
 
(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition;
 
(3) certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having combined capital and surplus in excess
of $500 million and a Thompson Bank Watch Rating at the time of acquisition of
“B” or better;
 
(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
 
(5) commercial paper having a rating at the time of acquisition of at least
“P-1” from Moody’s or at least “A-1” from S&P and in each case maturing within
twelve months after the date of acquisition;
 
(6) corporate debt obligations maturing within twelve months after the date of
acquisition thereof, rated at the time of acquisition at least “Aaa” or “P-1” by
Moody’s or “AAA” or “A-1” by S&P;
 
(7) auction-rate Preferred Stocks of any corporation maturing not later than 45
days after the date of acquisition thereof, rated at the time of acquisition at
least “Aaa” by Moody’s or “AAA” by S&P;
 
4

--------------------------------------------------------------------------------


 
(8) securities issued by any state, commonwealth or territory of the United
States, or by any political subdivision or taxing authority thereof, maturing
not later than six months after the date of acquisition thereof, rated at the
time of acquisition at least “A” by Moody’s or S&P; and
 
(9) money market or mutual funds at least 90% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (1) through (8) of this
definition.
 
“CCH I” means CCH I, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CCHC” means CCHC, LLC, a Delaware limited liability company, and any successor
Person thereto.
 
“CCI” means Charter Communications, Inc., a Delaware corporation, and any
successor Person thereto.
 
“CCO” means Charter Communications Operating, LLC, a Delaware limited liability
company, and any successor Person thereto.
 
“CCOH” means CCO Holdings, LLC, a Delaware limited liability company, and any
successor Person thereto.


“CCOH Group” means (i) CCOH (or any successor thereto) and (ii) each Subsidiary
thereof that is a Restricted Subsidiary.


“CCOH Group Indebtedness” means any Indebtedness of any member or members of the
CCOH Group, so long as such Indebtedness does not constitute a Guarantee of, or
other credit support for, any Indebtedness of any Person other than a member of
the CCOH Group.
 
“Change of Control” means the occurrence of any of the following:
 
(1) the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, or of a Parent and its Subsidiaries, taken as a whole, to any “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) other than a
Parent, the Company or a Restricted Subsidiary.
 
(2) the adoption of a plan relating to the liquidation or dissolution of the
Company or a Parent (except the liquidation of any Parent into any other
Parent);
 
(3) the consummation of any transaction, including any merger or consolidation,
the result of which is that any “person” (as defined above) other than a Parent
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
Voting Stock of the Company or a Parent, measured by voting power rather than
the number of shares;
 
5

--------------------------------------------------------------------------------


 
(4) after the Issue Date, the first day on which a majority of the members of
the Board of Directors of CCI are not Continuing Directors;
 
(5) the Company or a Parent consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, the Company or
a Parent, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Company or such Parent is converted into or
exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Company or such Parent outstanding
immediately prior to such transaction is converted into or exchanged for Voting
Stock (other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Stock of such
surviving or transferee Person immediately after giving effect to such issuance.
 
Notwithstanding the foregoing, (A) a “person” shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement (or voting or option agreement related thereto)
until the consummation of the transactions contemplated by such agreement and
(B) any holding company whose only material asset is Equity Interests of the
Company or any Parent shall not itself be considered a “person” for purposes of
clause (1) or (3) above.
 
“Charter Holdings” means Charter Communications Holdings, LLC, a Delaware
limited liability company, and any successor Person thereto.
 
“Charter Refinancing Subsidiary” means any direct or indirect, wholly owned
Subsidiary (and any related corporate co-obligor if such Subsidiary is a limited
liability company or other association not taxed as a corporation) of CCI or
Charter Communications Holding Company, LLC, which is or becomes a Parent.
 
“CIH” means CCH I Holdings, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
 “Clearstream” means Clearstream Banking, société anonyme (formerly Cedelbank).
 
“Company” means CCH II, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“Consolidated EBITDA” means with respect to any Person, for any period, the
consolidated net income (or net loss) of such Person and its Restricted
Subsidiaries for such period calculated in accordance with GAAP plus, to the
extent such amount was deducted in calculating such net income:
 
(1) Consolidated Interest Expense;
 
(2) income taxes;
 
(3) depreciation expense;
 
(4) amortization expense;
 
6

--------------------------------------------------------------------------------


 
(5) all other non-cash items, extraordinary items and nonrecurring and unusual
items (including any restructuring charges and charges related to litigation
settlements or judgments) and the cumulative effects of changes in accounting
principles reducing such net income, less all non-cash items, extraordinary
items, nonrecurring and unusual items and cumulative effects of changes in
accounting principles increasing such net income;
 
(6) amounts actually paid during such period pursuant to a deferred compensation
plan; and
 
(7) for purposes of Section 4.10 only, Management Fees;
 
all as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in conformity with GAAP, provided that Consolidated EBITDA shall
not include, without duplication:
 
 (i)           the net income (or net loss) of any Person that is not a
Restricted Subsidiary (“Other Person”), except (i) with respect to net income,
to the extent of the amount of dividends or other distributions actually paid to
such Person or any of its Restricted Subsidiaries by such Other Person during
such period; and (ii) with respect to net losses, to the extent of the amount of
investments made by such Person or any Restricted Subsidiary of such Person in
such Other Person during such period;
 
(ii)           solely for the purposes of calculating the amount of Restricted
Payments that may be made pursuant to Section 4.07(c)(3) (and in such case,
except to the extent includable pursuant to clause (i) above), the net income
(or net loss) of any Other Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with such Person or any
Restricted Subsidiaries or all or substantially all of the property and assets
of such Other Person are acquired by such Person or any of its Restricted
Subsidiaries; and
 
(iii)           any effects of fresh-start accounting adjustments.
 
“Consolidated Indebtedness” means, with respect to any Person as of any date of
determination, the sum, without duplication, of:
 
(1) the total amount of outstanding Indebtedness of such Person and its
Restricted Subsidiaries, plus
 
(2) the total amount of Indebtedness of any other Person that has been
Guaranteed by the referent Person or one or more of its Restricted Subsidiaries,
plus
 
(3) the aggregate liquidation value of all Disqualified Stock of such Person and
all Preferred Stock of Restricted Subsidiaries of such Person, in each case,
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
 
7

--------------------------------------------------------------------------------


 
(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including amortization or
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments (if any) pursuant to Hedging Obligations); and
 
(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and
 
(3) any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries (whether or not such
Guarantee or Lien is called upon);
 
in each case, on a consolidated basis and in accordance with GAAP, excluding,
however, any amount of such interest of any Restricted Subsidiary of the
referent Person if the net income of such Restricted Subsidiary is excluded in
the calculation of Consolidated EBITDA pursuant to clause (z) of the definition
thereof (but only in the same proportion as the net income of such Restricted
Subsidiary is excluded from the calculation of Consolidated EBITDA pursuant to
clause (z) of the definition thereof).
 
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of CCI who:
 
(1) was a member of the Board of Directors of CCI on the Issue Date; or
 
(2) was nominated for election or elected to the Board of Directors of CCI with
the approval of a majority of the Continuing Directors who were members of such
Board of Directors of CCI at the time of such nomination or election or whose
election or appointment was previously so approved.
 
“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 12.02 or such other address as to which the Trustee may
give notice to the Issuers.
 
“Credit Facilities” means, with respect to the Company and/or its Restricted
Subsidiaries, one or more debt facilities or commercial paper facilities, in
each case with banks or other lenders providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.
 
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
8

--------------------------------------------------------------------------------


 
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06, substantially in the form of
Exhibit A hereto, except that such Note shall not bear the Global Note Legend
and shall not have the “Schedule of Exchanges of Interests in the Global Note”
attached thereto.
 
“Depositary” means, with respect to the Global Notes, the Person specified in
Section 2.03 as the Depositary with respect to the Notes, and any and all
successors thereto appointed as depositary hereunder and having become such
pursuant to the applicable provision of this Indenture.
 
“Disclosure Statement” means the disclosure statement dated May 5, 2009 relating
to the Plan of Reorganization and approved by the United States Bankruptcy Court
for the Southern District of New York.
 
“Disposition” means, with respect to any Person, any merger, consolidation or
other business combination involving such Person (whether or not such Person is
the surviving Person) or the sale, assignment, transfer, lease or conveyance, or
other disposition of all or substantially all of such Person’s assets or Capital
Stock.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the date on
which the Notes mature. Notwithstanding the preceding sentence, any Capital
Stock that would constitute Disqualified Stock solely because the holders
thereof have the right to require the Company to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Company
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 4.07.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Equity Offering” means any private or public offering of Qualified Capital
Stock of the Company (other than to a Parent or one of its Subsidiaries) or a
Parent of which the gross cash proceeds to the Company or received by the
Company as a capital contribution from such Parent (directly or indirectly), as
the case may be, are at least $25 million, other than public offerings with
respect to the Company’s membership interests or a Parent’s membership interests
or common stock, as applicable, registered on Form S-8, provided that the
offering of Qualified Capital Stock issued pursuant to the Plan of
Reorganization shall not constitute an “Equity Offering.”
 
“Euroclear” means Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear system.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
9

--------------------------------------------------------------------------------


 
“Existing Indebtedness” means Indebtedness of the Company and its Restricted
Subsidiaries in existence on the Issue Date, until such amounts are repaid.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date.
 
“Global Note Legend” means the legend set forth in Section 2.06(f)(ii), which is
required to be placed on all Global Notes issued under this Indenture.
 
“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes.
 
“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.
 
“Guarantee” or “guarantee” means a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness, measured as the lesser of the aggregate outstanding
amount of the Indebtedness so guaranteed and the face amount of the guarantee.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
 
(1) interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements;
 
(2) interest rate option agreements, foreign currency exchange agreements,
foreign currency swap agreements; and
 
(3) other agreements or arrangements designed to protect such Person against
fluctuations in interest and currency exchange rates.
 
“Holder” means a holder of the Notes.
 
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:
 
(1) in respect of borrowed money;
 
(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);
 
(3) in respect of banker’s acceptances;
 
10

--------------------------------------------------------------------------------


 
(4) representing Capital Lease Obligations;
 
(5) in respect of the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; or
 
(6) represented by Hedging Obligations only to the extent an amount is then owed
and is payable pursuant to the terms of such Hedging Obligations;
 
if and to the extent any of the preceding items would appear as a liability upon
a balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by such Person of any indebtedness of any other Person.
 
The amount of any Indebtedness outstanding as of any date shall be:
 
(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and
 
(2) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.
 
“Indenture” means this Indenture, as amended or supplemented from time to time.
 
“Initial Additional Notes” means Additional Notes issued in an offering not
registered under the Securities Act.
 
“Initial Notes” means the Issuers’ 13.50% Senior Notes due 2016, issued on the
Issue Date (and any Notes issued in respect thereof pursuant to Section 2.06,
2.07, 2.10, 3.06, 3.09, 4.16 or 9.05).
 
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons, including Affiliates, in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
 
“Issue Date” means November 30, 2009.
 
“Issuers” has the meaning assigned to it in the preamble to this Indenture.
 
11

--------------------------------------------------------------------------------


 
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
 
“Leverage Ratio” means, as to the Company, as of any date, the ratio of:
 
(1) the Consolidated Indebtedness of the Company on such date to
 
(2) the aggregate amount of Consolidated EBITDA for the Company for the most
recently ended fiscal quarter for which internal financial statements are
available (the “Reference Period”), multiplied by four.
 
In addition to the foregoing, for purposes of this definition, “Consolidated
EBITDA” shall be calculated on a pro forma basis after giving effect to
 
(1) the issuance of the Notes;
 
(2) the incurrence of the Indebtedness or the issuance of the Disqualified Stock
by the Company or a Restricted Subsidiary or Preferred Stock of a Restricted
Subsidiary (and the application of the proceeds therefrom) giving rise to the
need to make such calculation and any incurrence or issuance (and the
application of the proceeds therefrom) or repayment of other Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary, other than the
incurrence or repayment of Indebtedness for ordinary working capital purposes,
at any time subsequent to the beginning of the Reference Period and on or prior
to the date of determination, as if such incurrence (and the application of the
proceeds thereof), or the repayment, as the case may be, occurred on the first
day of the Reference Period; and
 
(3) any Dispositions or Asset Acquisitions (including any Asset Acquisition
giving rise to the need to make such calculation as a result of such Person or
one of its Restricted Subsidiaries (including any person that becomes a
Restricted Subsidiary as a result of such Asset Acquisition) incurring, assuming
or otherwise becoming liable for or issuing Indebtedness, Disqualified Stock or
Preferred Stock) made on or subsequent to the first day of the Reference Period
and on or prior to the date of determination, as if such Disposition or Asset
Acquisition (including the incurrence, assumption or liability for any such
Indebtedness, Disqualified Stock or Preferred Stock and also including any
Consolidated EBITDA associated with such Asset Acquisition, including any cost
savings adjustments in compliance with Regulation S-X promulgated by the SEC)
had occurred on the first day of the Reference Period.
 
In calculating the Leverage Ratio, the Consolidated Indebtedness of the Company
on such date shall not include Indebtedness incurred pursuant to paragraph (1)
of Section 4.10 that is or was incurred in connection with the transaction for
which the calculation is being made.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or
 
12

--------------------------------------------------------------------------------


 
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction.
 
“Management Fees” means the fees (including expense reimbursements) payable to
any Parent pursuant to the management and mutual services agreements between any
Parent of the Company and CCO or between any Parent of the Company and other
Restricted Subsidiaries of the Company or pursuant to the limited liability
company agreements of certain Restricted Subsidiaries as such management, mutual
services or limited liability company agreements exist on the Issue Date (or, if
later, on the date any new Restricted Subsidiary is acquired or created),
including any amendment or replacement thereof, provided, that any such new
agreements or amendments or replacements of existing agreements, taken as a
whole, are not more disadvantageous to the holders of the Notes in any material
respect than such agreements existing on the Issue Date and further provided,
that such new, amended or replacement management agreements do not provide for
percentage fees, taken together with fees under existing agreements, any higher
than 3.5% of CCI’s consolidated total revenues for the applicable payment
period.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
 
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including any cash
received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale), net of the direct costs relating to such Asset
Sale, including legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result thereof or taxes
paid or payable as a result thereof (including amounts distributable in respect
of owners’, partners’ or members’ tax liabilities resulting from such sale), in
each case after taking into account any available tax credits or deductions and
any tax sharing arrangements and amounts required to be applied to the repayment
of Indebtedness.
 
“Non-Recourse Debt” means Indebtedness:
 
(1) as to which neither the Company nor any of its Restricted Subsidiaries (a)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness); (b) is directly or indirectly
liable as a guarantor or otherwise; or (c) constitutes the lender;
 
(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Notes) of the Company or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
 
13

--------------------------------------------------------------------------------


 
(3) as to which the lenders have been notified in writing that they will not
have any recourse to the Capital Stock or assets of the Company or any of its
Restricted Subsidiaries.
 
“Non-U.S. Person” means a Person who is not a U.S. Person.
 
“Note” or “Notes” means the Initial Notes and any Additional Notes.
 
“Note Custodian” means the Trustee when serving as custodian for the Depositary
with respect to the Global Notes, or any successor entity thereto.
 
“Note Guarantee” means the unconditional Guarantee by any Parent of the Issuers’
payment Obligations under the Notes pursuant to Article X and the provisions of
the Notes.
 
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages, Guarantees and other liabilities payable under the
documentation governing any Indebtedness, in each case, whether now or hereafter
existing, renewed or restructured, whether or not from time to time decreased or
extinguished and later increased, created or incurred, whether or not arising on
or after the commencement of a case under Title 11, U.S. Code or any similar
federal or state law for the relief of debtors (including post- petition
interest) and whether or not allowed or allowable as a claim in any such case.
 
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
 
“Officers’ Certificate” means a certificate signed on behalf of the Company or
Capital Corp, as the case may be, by two Officers of the Company or Capital
Corp, as the case may be, one of whom must be the principal executive officer,
the chief financial officer or the treasurer of the Company or Capital Corp, as
the case may be, that meets the requirements of Section 11.05.
 
“Opinion of Counsel” means an opinion from legal counsel that meets the
requirements of Section 11.05. The counsel may be an employee of or counsel to
the Company or any Subsidiary of the Company.
 
“Other Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued (or the principal amount of which will be
increased) in connection with a transfer pursuant to Section 2.16(d).
 
“Parent” means CCH I, CIH, Charter Holdings, CCHC, Charter Communications
Holding Company, LLC, CCI and/or any direct or indirect Subsidiary of the
foregoing 100% of the Capital Stock of which is owned directly or indirectly by
one or more of the foregoing Persons, as applicable, and that directly or
indirectly beneficially owns 100% of the Capital Stock of the Company, and any
successor Person to any of the foregoing.
 
14

--------------------------------------------------------------------------------


 
“Parent Guarantor” means any Parent that executes a Note Guarantee in accordance
with the provisions of this Indenture, and their respective successors and
assigns.
 
“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).
 
“Permanent Regulation S Global Note” means a Regulation S Global Note that does
not bear the Temporary Regulation S Legend.
 
“Permitted Investments” means:
 
(1) any Investment by the Company in a Restricted Subsidiary thereof, or any
Investment by a Restricted Subsidiary of the Company in the Company or in
another Restricted Subsidiary of the Company;
 
(2) any Investment in Cash Equivalents;
 
(3) any Investment by the Company or any of its Restricted Subsidiaries in a
Person, if as a result of such Investment:
 
(a) such Person becomes a Restricted Subsidiary of the Company; or
 
(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company;
 
(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section
4.11;
 
(5) any Investment made out of the net cash proceeds of the issue and sale
(other than to a Subsidiary of the Company) of Equity Interests (other than
Disqualified Stock) of the Company or cash contributions to the common equity of
the Company, in each case after the Issue Date, to the extent that such net cash
proceeds have not been applied to make a Restricted Payment or to effect other
transactions pursuant to Section 4.07 hereof (with the amount of usage of the
basket in this clause (5) being determined net of the aggregate amount of
principal, interest, dividends, distributions, repayments, proceeds or other
value otherwise returned or recovered in respect of any such Investment, but not
to exceed the initial amount of such Investment);
 
(6) other Investments (which Investments shall not be used for the payment of
dividends or distributions with respect to Equity Interests of the Company or
for the repayment, prepayment, purchase, defeasance or other retirement of
indebtedness that is subordinated in right of payment to the Notes) in any
Person (other than any Parent) having an aggregate fair market value, when taken
together with all other Investments in any Person made by the Company and its
Restricted Subsidiaries
 
15

--------------------------------------------------------------------------------


 
(without duplication) pursuant to this clause (6) from and after the Issue Date,
not to exceed $650 million (initially measured on the date each such Investment
was made and without giving effect to subsequent changes in value, but reducing
the amount outstanding by the aggregate amount of principal, interest, dividends
, distributions, repayments, proceeds or other value otherwise returned or
recovered in respect of any such Investment, but not to exceed the initial
amount of such Investment) at any one time outstanding;
 
(7) Investments in customers and suppliers in the ordinary course of business
which either (A) generate accounts receivable or (B) are accepted in settlement
of bona fide disputes;
 
(8) Investments consisting of payments by the Company or any of its subsidiaries
of amounts that are neither dividends nor distributions but are payments of the
kind described in Section 4.07(4) to the extent such payments constitute
Investments;
 
(9) regardless of whether a Default then exists, Investments in any Unrestricted
Subsidiary made by the Company and/or any of its Restricted Subsidiaries with
the proceeds of distributions from any Unrestricted Subsidiary; and
 
(10) any Investment by the Company or any of its Restricted Subsidiaries so long
as the proceeds of such Investment are used to pay Specified Fees and Expenses.
 
 “Permitted Liens” means:
 
(1) Liens on the assets of the CCOH Group securing CCOH Group Indebtedness and
related Obligations;
 
(2) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of the Person merged into or consolidated
with the Company and related assets, such as the proceeds thereof;
 
(3) Liens on property existing at the time of acquisition thereof by the
Company; provided that such Liens were in existence prior to the contemplation
of such acquisition;
 
(4) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;
 
(5) purchase money mortgages or other purchase money Liens (including any
Capital Lease Obligations) incurred by the Company upon any fixed or capital
assets acquired after the Issue Date or purchase money mortgages (including
 
16

--------------------------------------------------------------------------------


 
Capital Lease Obligations) on any such assets, whether or not assumed, existing
at the time of acquisition of such assets, whether or not assumed, so long as
 
(a) such mortgage or Lien does not extend to or cover any of the assets of the
Company, except the asset so developed, constructed, or acquired, and directly
related assets such as enhancements and modifications thereto, substitutions,
replacements, proceeds (including insurance proceeds), products, rents and
profits thereof, and
 
(b) such mortgage or Lien secures the obligation to pay all or a portion of the
purchase price of such asset, interest thereon and other charges, costs and
expenses (including the cost of design, development, construction, acquisition,
transportation, installation, improvement, and migration) and is incurred in
connection therewith (or the obligation under such Capital Lease Obligation)
only;
 
(6) Liens existing on the Issue Date and replacement Liens therefor that do not
encumber additional property;
 
(7) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;
 
(8) statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;
 
(9) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
 
(10) Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligation, bankers’ acceptance, surety and
appeal bonds, government contracts, performance and return-of-money bonds and
other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);
 
(11) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Company or any
of its Restricted Subsidiaries;
 
17

--------------------------------------------------------------------------------


 
(12) Liens of franchisors or other regulatory bodies arising in the ordinary
course of business;
 
(13) Liens arising from filing Uniform Commercial Code financing statements
regarding leases or other Uniform Commercial Code financing statements for
precautionary purposes relating to arrangements not constituting Indebtedness;
 
(14) Liens arising from the rendering of a final judgment or order against the
Company or any of its Restricted Subsidiaries that does not give rise to an
Event of Default;
 
(15) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit
and the products and proceeds thereof;
 
(16) Liens encumbering customary initial deposits and margin deposits, and other
Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Hedging Obligations and forward contracts, options, future contracts,
future options or similar agreements or arrangements designed solely to protect
the Company or any of its Restricted Subsidiaries from fluctuations in interest
rates, currencies or the price of commodities;
 
(17) Liens consisting of any interest or title of licensor in the property
subject to a license;
 
(18) Liens on the Capital Stock of Unrestricted Subsidiaries;
 
(19) Liens arising from sales or other transfers of accounts receivable which
are past due or otherwise doubtful of collection in the ordinary course of
business;
 
(20) Liens incurred with respect to obligations which in the aggregate do not
exceed $50 million at any one time outstanding;
 
(21) Liens in favor of the Trustee arising under the provisions of Section 7.07
of this Indenture and similar provisions in favor of trustees or other agents or
representatives under indentures or other agreements governing debt instruments
entered into after the date hereof;
 
(22) Liens in favor of the Trustee for its benefit and the benefit of Holders as
their respective interests appear; and
 
(23) Liens securing Permitted Refinancing Indebtedness, to the extent that the
Indebtedness being refinanced was secured or was permitted to be secured by such
Liens.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used, within
 
18

--------------------------------------------------------------------------------


 
60 days after the date of issuance thereof, to extend, refinance, renew,
replace, defease or refund, other Indebtedness of the Company or any of its
Restricted Subsidiaries (other than intercompany Indebtedness); provided that
unless permitted otherwise by this Indenture, no Indebtedness of any Restricted
Subsidiary may be issued in exchange for, nor may the net proceeds of
Indebtedness be used to extend, refinance, renew, replace, defease or refund,
Indebtedness of the Company; provided further that:
 
(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus the amount of reasonable expenses incurred in connection therewith),
except to the extent that any such excess principal amount (or accreted value,
as applicable) would be then permitted to be incurred by other provisions of
Section 4.10;
 
(2) such Permitted Refinancing Indebtedness has a final maturity date no earlier
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and
 
(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Notes, such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of, and is subordinated in right of payment to, the Notes on terms at least
as favorable to the Holders of Notes as those contained in the documentation
governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded.
 
“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.
 
“Plan of Reorganization” means the Plan of Reorganization of Charter
Communications, Inc., et al. dated March 27, 2009 and confirmed by the United
States Bankruptcy Court for the Southern District of New York on November 17,
2009.
 
“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which, by its terms, is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.
 
“Private Placement Legend” means the legend set forth in Section 2.06(f)(i) to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.
 
“Productive Assets” means assets (including assets of a Person owned directly or
indirectly through ownership of Capital Stock) of a kind used or useful in the
Cable Related Business.
 
19

--------------------------------------------------------------------------------


 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
 
“QIB Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in an initial denomination that, when aggregated
with the initial denomination of the other QIB Global Notes, will equal the
outstanding principal amount of the Initial Notes or any Initial Additional
Notes, in each case initially sold in reliance on Rule 144A or Section 4(2) of
the Securities Act.
 
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Stock.
 
“Rating Agencies” means Moody’s and S&P.
 
“Refinancing Specified Parent Indebtedness” means, with respect to Specified
Parent Indebtedness, new Indebtedness incurred by a Parent to refinance (a) such
Specified Parent Indebtedness or (b) Refinancing Specified Parent Indebtedness
in respect of such Specified Parent Indebtedness; provided that while such  new
Indebtedness is outstanding, the Specified Parent Indebtedness being refinanced
(if it had remained outstanding) would continue to qualify as Specified Parent
Indebtedness.
 
“Registration Rights Agreement” means the Registration Rights Agreement dated
November 30, 2009, between the Issuers and certain investors with respect to the
Notes issued hereunder.
 
 “Regulation S” means Regulation S promulgated under the Securities Act.
 
“Regulation S Global Note” means a global note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in an initial denomination that,
when aggregated with the initial denominations of the other Regulation S Global
Notes, will equal the outstanding principal amount of the Initial Notes or any
Initial Additional Notes, in each case, initially sold in reliance on Rule 903
of Regulation S.
 
“Responsible Officer” means, when used with respect to the Trustee, any officer
assigned to the Corporate Trust Office of the Trustee, including any vice
president, assistant vice president, assistant treasurer, or any other officer
of the Trustee customarily performing functions similar to those performed by
any of the above designated officers and having direct responsibility for the
administration of this Indenture, and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Indenture.
 
“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
 
“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
20

--------------------------------------------------------------------------------


 
“Restricted Period” means the relevant 40-day distribution compliance period as
defined in Regulation S.
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
 
“Rule 144” means Rule 144 promulgated under the Securities Act.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act.
 
“Rule 903” means Rule 903 promulgated under the Securities Act.
 
“Rule 904” means Rule 904 promulgated under the Securities Act.
 
“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Series A Preferred Stock” means the 15% Series A Preferred Stock of CCI issued
pursuant to the Plan of Reorganization, including any Series A Preferred Stock
issued, or deemed issued pursuant to the terms thereof as they exist on the
Issue Date.
 
“Significant Subsidiary” means (a) with respect to any Person, any Restricted
Subsidiary of such Person which would be considered a “Significant Subsidiary”
as defined in Rule 1-02(w) of Regulation S-X under the Securities Act and (b) in
addition, with respect to the Company, Capital Corp.
 
“Special Interest” means special or additional interest in respect of the Notes
that is payable by the Issuers as liquidated damages upon specified registration
defaults pursuant to the Registration Rights Agreement.
 
“Specified Fees and Expenses” has the meaning assigned to such term in the Plan
of Reorganization.
 
“Specified Parent Indebtedness” means Indebtedness incurred by a Parent whose
proceeds are contributed to the Company (whether as an equity investment or in
the form of an exchange for Indebtedness of the Company) and used to benefit the
business of the Company and its Restricted Subsidiaries and not used directly or
indirectly to pay a dividend from the Company; provided that the Company shall,
within 5 Business Days of such incurrence, deliver to Trustee an Officers’
Certificate specifying such Indebtedness as “Specified Parent Indebtedness” and
disclosing the use of proceeds therefrom.
 
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness on the Issue Date, or, if none, the
 
21

--------------------------------------------------------------------------------


 
original documentation governing such Indebtedness, and shall not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.
 
“Subsidiary” means, with respect to any Person:
 
(1) any corporation, association or other business entity of which at least 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and, in the case of any such entity of which
50% of the total voting power of shares of Capital Stock is so owned or
controlled by such Person or one or more of the other Subsidiaries of such
Person, such Person and its Subsidiaries also have the right to control the
management of such entity pursuant to contract or otherwise; and
 
(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person, or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof).
 
“Tax” shall mean any tax, duty, levy, impost, assessment or other governmental
charge (including penalties, interest and any other liabilities related
thereto).
 
“Temporary Regulation S Global Note” means a Regulation S Global Note that bears
the Temporary Regulation S Legend.
 
“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.C.
Sections 77aaa-77bbbb) as in effect on the date on which this Indenture is
qualified under the TIA; provided, however, that in the event the Trust
Indenture Act of 1939 is amended after such date, then “TIA” means, to the
extent required by such amendment, the Trust Indenture Act of 1939 as so
amended.
 
“Transfer Restricted Notes” means Notes that bear or are required to bear the
Private Placement Legend.
 
“Treasury Rate” means, as of the applicable redemption date, the yield to
maturity as of such redemption (or deposit) date of the United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two business days prior to such redemption (or deposit) date
(or, if such Statistical Release is no longer published, any publicly available
source of similar market date)) most nearly equal to the period from such
redemption (or deposit) date to November 30, 2012; provided, however, that if
the period from such redemption (or deposit) date to November 30, 2012, is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.
 
22

--------------------------------------------------------------------------------


 
“Trustee” means The Bank of New York Mellon Trust Company, NA until a successor
replaces The Bank of New York Mellon Trust Company, NA in accordance with the
applicable provisions of this Indenture and thereafter means the successor
serving hereunder.
 
“Unrestricted Global Note” means a permanent global note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes that do not bear the Private
Placement Legend.
 
“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company as an Unrestricted Subsidiary pursuant
to a board resolution, but only to the extent that such Subsidiary:
 
(1) has no Indebtedness other than Non-Recourse Debt;
 
(2) is not party to any agreement, contract, arrangement or understanding with
the Company or any Restricted Subsidiary thereof unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Company or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Company unless such terms
constitute Restricted Investments permitted under Section 4.08, Permitted
Investments, Asset Sales permitted under Section 4.11 or sale and leaseback
transactions permitted under Section 4.12;
 
(3) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation: (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
 
(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries; and
 
(5) does not own any Capital Stock of any Restricted Subsidiary of the Company.
 
Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
shall be evidenced to the Trustee by delivering to the Trustee a certified copy
of the board resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 4.08. If, at any time, any Unrestricted
Subsidiary would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Indenture and any Indebtedness of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary of the Company as of such date
and, if such Indebtedness is not permitted to be incurred as of such date under
Section 4.10, the Company shall be in default of Section 4.10. The Board of
Directors of the Company may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that such designation shall be deemed to
be an
 
23

--------------------------------------------------------------------------------


 
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation shall only be
permitted if:
 
(1) such Indebtedness is permitted under Section 4.10 calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period; and
 
(2) no Default or Event of Default would be in existence immediately following
such designation.
 
“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
 
(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (b)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by
 
(2) the then outstanding principal amount of such Indebtedness.
 
“Wholly Owned Restricted Subsidiary” of any Person means a Restricted Subsidiary
of such Person where all of the outstanding common equity interests or other
ownership interests of such Restricted Subsidiary (other than directors’
qualifying shares) shall at the time be owned by such Person and/or by one or
more Wholly Owned Restricted Subsidiaries of such Person.
 
Section 1.02 Other Definitions.
 
Term
 
Defined in Section
Affiliate Transaction
 
4.13
Agent Members
 
2.06(a)
Asset Sale Offer
 
3.09
Authentication Order
 
2.02
Capital Corp
 
Preamble
CCOH Guaranteed Indebtedness
 
4.20
Change of Control Offer
 
4.16
Change of Control Payment
 
4.16
Change of Control Payment Date
 
4.16(1)
Company
 
Preamble
Covenant Defeasance
 
8.03
DTC
 
2.03
Event of Default
 
6.01

 
 
24

--------------------------------------------------------------------------------


 
 

Term  
Defined in Section
Excess Proceeds
 
4.11(c)
Guaranteed Indebtedness
 
4.17
Incur
 
4.10
Issuers
 
Preamble
Legal Defeasance
 
8.02
Offer Amount
 
3.09
Offer Period
 
3.09
Option of Holder to Elect Purchase
 
4.16(4), 3.09(f)
Paying Agent
 
2.03
Payment Default
 
6.01(5)(a)
Permitted Debt
 
4.10
Preferred Stock Financing
 
4.10
Purchase Date
 
3.09
QIBs
 
2.01(b)
Registrar
 
2.03
Regulation S
 
2.01(b)
Restricted Payments
 
4.07(c)
Rule 144A
 
2.01(b)
Subordinated Debt Financing
 
4.10
Subordinated Notes
 
4.10
Subsidiary Guarantee
 
4.17(1)
Suspended Covenants
 
4.19
Temporary Regulation S Legend
 
2.06(g)(iii)
Trustee
 
8.05, Preamble



 
Section 1.03 Incorporation by Reference of Trust Indenture Act.  Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:
 
“indenture securities” means the Notes;
 
“indenture security holder” means a Holder of a Note;
 
“indenture to be qualified” means this Indenture;
 
“indenture trustee” or “institutional trustee” means the Trustee; and
 
“obligor” on the Notes means the Issuers and any successor obligor upon the
Notes.
 
All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.
 
Section 1.04 Rules of Construction. Unless the context otherwise requires:
 
25

--------------------------------------------------------------------------------


 
(1) a term has the meaning assigned to it;
 
(2) an accounting term not otherwise defined has the meaning assigned to it, and
all accounting determinations shall be made, in accordance with GAAP;
 
(3) “or” is not exclusive and “including” means “including without limitation”;
 
(4) words in the singular include the plural, and in the plural include the
singular;
 
(5) all exhibits are incorporated by reference herein and expressly made a part
of this Indenture;
 
(6) references to sections of or rules under the Securities Act shall be deemed
to include substitute, replacement of successor sections or rules adopted by the
SEC from time to time;
 
(7) references to any statute, law, rule or regulation shall be deemed to refer
to the same as from time to time amended and in effect and to any successor
statute, law, rule or regulation; and
 
(8) any transaction or event shall be considered “permitted by” or made “in
accordance with” or “in compliance with” this Indenture or any particular
provision thereof if such transaction or event is not expressly prohibited by
this Indenture or such provision, as the case may be.
 
ARTICLE II
 
THE NOTES
 
Section 2.01 Form and Dating.
 
(a) General.  The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
shall be dated the date of its authentication. The Initial Notes shall be in
denominations of $1.00 and integral multiples thereof.
 
The Global Notes shall be deposited on behalf of the purchasers of the Notes
represented thereby with the Trustee as custodian for the Depositary, and
registered in the name of the Depositary or a nominee of the Depositary, duly
executed by the Issuers and authenticated by the Trustee as hereinafter
provided.
 
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes
 
26

--------------------------------------------------------------------------------


 
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges, redemptions and transfers of interests. Any
endorsement of a Global Note to reflect the amount of any increase or decrease
in the amount of outstanding Notes represented thereby shall be made by the
Trustee or the Note Custodian, at the direction of the Trustee, in accordance
with instructions given by the Holder thereof as required by Section 2.06
hereof.
 
(b) The Initial Notes issued on the Issue Date are being issued by the Issuers
only (i) to “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act (“Rule 144A”)) (“QIBs”), (ii) “accredited investors” (as defined
in Rule 501(a)(1), (2), (3) or (7) promulgated under the Securities Act)
(“Accredited Investors”) and (iii) pursuant to Section 1145 of the Bankruptcy
Code. Initial Notes that are Transfer Restricted Notes may be transferred (i) to
QIBs in reliance on Rule 144A, (ii) outside the United States pursuant to
Regulation S, (iii) to the Issuers, in each case, in accordance with the terms
of this Indenture and the Notes or (iv) pursuant to other transfers that do not
require registration under the Securities Act. Initial Notes that are offered to
QIBs or Accredited Investors in reliance on Section 4(2) of the Securities Act
shall be issued in the form of (i) one or more permanent QIB Global Notes
deposited with the Trustee, as Note Custodian, duly executed by the Issuers and
authenticated by the Trustee as hereinafter provided, or (ii) or Restricted
Definitive Notes. Initial Notes that are offered pursuant to Section 1145 of the
Bankruptcy Code shall be issued in the form of one or more Unrestricted Global
Notes deposited with the Trustee, as Note Custodian, duly executed by the
Issuers and authenticated by the Trustee as hereinafter provided. The
Unrestricted Global Notes, the Restricted Definitive Notes, and any permanent
Global Notes shall each be issued with separate CUSIP numbers. The aggregate
principal amount of each Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee, as Note Custodian.
 
Section 2.01(b) shall apply only to Global Notes deposited with or on behalf of
the Depositary.
 
(c) The Trustee shall have no responsibility or obligation to any Holder that is
a member of (or a participant in) DTC or any other Person with respect to the
accuracy of the records of DTC (or its nominee) or of any participant or member
thereof, with respect to any ownership interest in the Notes or with respect to
the delivery of any notice (including any notice of redemption) or the payment
of any amount or delivery of any Notes (or other security or property) under or
with respect to the Notes. The Trustee may rely (and shall be fully protected in
relying) upon information furnished by DTC with respect to its members,
participants and any beneficial owners in the Notes.
 
(d) Definitive Notes shall be substantially in the form of Exhibit A attached
hereto (but without including the text referred to in footnotes 2 and 3
thereto).
 
Section 2.02 Execution and Authentication.  An Officer shall sign the Notes for
each Issuer by manual or facsimile signature.
 
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.
 
27

--------------------------------------------------------------------------------


 
A Note shall not be valid until authenticated by the manual signature (which may
be by facsimile) of the Trustee. The signature shall be conclusive evidence that
the Note has been authenticated under this Indenture. At any time and from time
to time after the execution and delivery of this Indenture, the Issuers may
deliver Notes executed by the Issuers to the Trustee for authentication; and the
Trustee shall authenticate and deliver (i) Initial Notes for original issue in
the aggregate principal amount of $1.00, and (ii) Additional Notes from time to
time for original issue in aggregate principal amount specified by the Issuers,
in each case specified in clauses (i) through (ii) above, upon a written order
of the Issuers signed by an Officer of each of the Issuers (an “Authentication
Order”). Such Authentication Order shall specify the amount of Notes to be
authenticated and the date on which the Notes are to be authenticated, whether
such notes are to be Initial Notes or Additional Notes and whether the Notes are
to be issued as one or more Global Notes and such other information as the
Issuers may include or the Trustee may reasonably request. The aggregate
principal amount of Notes which may be authenticated and delivered under this
Indenture is unlimited.
 
The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.
 
Section 2.03 Registrar and Paying Agent.  The Issuers shall maintain an office
or agency where Notes may be presented for registration of transfer or for
exchange (“Registrar”) and an office or agency where Notes may be presented for
payment (“Paying Agent”). The Registrar shall keep a register of the Notes and
of their transfer and exchange. The Issuers may appoint one or more
co-registrars and one or more additional paying agents. The term “Registrar”
includes any co-registrar and the term “Paying Agent” includes any additional
paying agent. The Issuers may change any Paying Agent or Registrar without
notice to any Holder. The Issuers shall notify the Trustee in writing of the
name and address of any Agent not a party to this Indenture. If the Issuers fail
to appoint or maintain another entity as Registrar or Paying Agent, the Trustee
shall act as such. The Company or any of its Subsidiaries may act as Paying
Agent or Registrar.
 
The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.
 
The Issuers initially appoint the Trustee to act as the Registrar and Paying
Agent and to act as Note Custodian with respect to the Global Notes.
 
Section 2.04 Paying Agent to Hold Money in Trust.  The Issuers shall require
each Paying Agent other than the Trustee to agree in writing that the Paying
Agent shall hold in trust for the benefit of Holders or the Trustee all money
held by the Paying Agent for the payment of principal, premium, if any, or
interest on the Notes, and shall notify the Trustee of any default by the
Issuers in making any such payment. While any such default continues, the
Trustee may require a Paying Agent to pay all money held by it to the Trustee.
The Issuers at any time may require a Paying Agent to pay all money held by it
to the Trustee. Upon payment over to the Trustee, the Paying Agent (if other
than the Company or a Subsidiary) shall have no further
 
28

--------------------------------------------------------------------------------


 
liability for the money. If the Company or a Subsidiary acts as Paying Agent, it
shall segregate and hold in a separate trust fund for the benefit of the Holders
all money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Issuers, the Trustee shall serve as Paying Agent for
the Notes.
 
Section 2.05 Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of all Holders and shall otherwise comply with TIA Section 312(a). If
the Trustee is not the Registrar, the Issuers shall furnish to the Trustee at
least seven Business Days before each interest payment date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders of Notes and the Issuers shall otherwise comply with TIA Section 312(a).
 
Section 2.06 Transfer and Exchange.
 
(a) Each Global Note shall (i) be registered in the name of the Depositary for
such Global Notes or the nominee of such Depositary, (ii) be delivered to the
Trustee as custodian for such Depositary and (iii) bear legends as set forth in
Section 2.06(f).
 
Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depositary, or the Trustee as its custodian, or under such Global Note,
and the Depositary may be treated by the Issuers, the Trustee and any agent of
the Company or the Trustee as the absolute owner of such Global Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Issuers, the Trustee or any agent of the Issuers or the Trustee, from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
Holder of any Note.
 
(b) Transfers of a Global Note shall be limited to transfers of such Global Note
in whole, but not in part, to the Depositary, its successors or their respective
nominees. Interests of beneficial owners in a Global Note may be transferred in
accordance with Section 2.16 and the rules and procedures of the Depositary. In
addition, Definitive Notes shall be transferred to all beneficial owners in
exchange for their beneficial interests if (i) the Depositary notifies the
Issuers that the Depositary is unwilling or unable to continue as Depositary for
the Global Notes or the Depositary ceases to be a “clearing agency” registered
under the Exchange Act and a successor depositary is not appointed by the
Issuers within ninety (90) days of such notice, (ii) the Issuers at their sole
discretion, notify the Trustee in writing that they elect to cause the issuance
of Definitive Notes under this Indenture or (iii) an Event of Default of which a
Responsible Officer of the Trustee has actual notice has occurred and is
continuing and the Registrar has received a request from the Depositary to issue
such Definitive Notes.
 
(c) In connection with the transfer of the entire Global Note to beneficial
owners pursuant to clause (b) of this Section, such Global Note shall be deemed
to be surrendered to the Trustee for cancellation, and the Issuers shall
execute, and the Trustee shall authenticate and deliver, to each beneficial
owner identified by the Depositary in exchange for its
 
29

--------------------------------------------------------------------------------


 
beneficial interest in such Global Note an equal aggregate principal amount of
Definitive Notes of authorized denominations.
 
(d) The registered holder of a Global Note may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.
 
(e) A Definitive Note may not be transferred or exchanged for a beneficial
interest in a Global Note unless authorized by the Issuers.
 
(f) Initial Notes may be exchanged for Notes having the same terms (other than
certain legends appearing on the face of the Initial Notes) pursuant to the
Registration Rights Agreement or otherwise upon tender to the Issuers if the
Issuers so agree.
 
(g) Legends.  The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture pursuant to Section 4(2) of the
Securities Act:
 
(i) Private Placement Legend.  Except as permitted by Section 2.16, each Global
Note and each Definitive Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE HOLDER
HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT
NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE FIRST ANNIVERSARY OF
THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS AN AFFILIATE
OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH OFFER,
RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN ISSUER,
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
(3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE TRANSFEROR REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER, IN EACH CASE, TO WHOM NOTICE IS GIVEN THAT THE OFFER, RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (4) TO NON-U.S. PERSONS
IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, OR (5) IN ANY OTHER TRANSACTION THAT DOES NOT REQUIRE
 
30

--------------------------------------------------------------------------------


 
REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR THE ISSUERS RECEIVING SUCH
CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS, IN THE CASE OF TRANSFERS
PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED BY THE INDENTURE.
 
(ii) Global Note Legend.  Each Global Note shall bear a legend in substantially
the following form:
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE.
 
(iii) Temporary Regulation S Legend.  Each Regulation S Global Note shall
initially bear a legend (the “Temporary Regulation S Legend”) in substantially
the following form:
 
THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT.
 
31

--------------------------------------------------------------------------------


 
(h) Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11. At any
time prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note or for Definitive Notes,
the principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note shall be increased accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
 
(i) General Provisions Relating to Transfers and Exchanges.
 
(i) To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Issuers’ order or at the Registrar’s request.
 
(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.02, 2.10, 3.06, 4.11, 4.16 and
9.05).
 
(iii) The Registrar shall not be required to register the transfer of or
exchange any Note or portion of a Note selected for redemption or repurchase in
whole or in part, except the unredeemed or unrepurchased portion of any Note
being redeemed or repurchased in part.
 
(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
 
(v) The Issuers shall not be required to register the transfer of or to exchange
a Note (i) for a period of 15 days before a selection of Notes to be redeemed or
repurchased or during the period between a record date and the next succeeding
interest payment date; and (ii) prior to receiving wire instructions or a
registered address for the transferee.
 
(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuers may deem and treat the Person in whose
 
32

--------------------------------------------------------------------------------


 
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Issuers shall be
affected by notice to the contrary.
 
(vii) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02.
 
(viii) All certifications, certificates and opinions of counsel required to be
submitted to the Registrar pursuant to this Section 2.06 or Section 2.16 to
effect a registration of transfer or exchange may be submitted by facsimile.
 
(ix) Notwithstanding anything contained herein, any transfers, replacements or
exchanges of Notes, including as contemplated in this Article II, shall not be
deemed to be an incurrence of Indebtedness.
 
Section 2.07 Replacement Notes.  If any mutilated Note is surrendered to the
Trustee or the Issuers and the Trustee receives evidence to its satisfaction of
the destruction, loss or theft of any Note, the Issuers shall issue and the
Trustee, upon receipt of an Authentication Order, shall authenticate a
replacement Note if the Trustee’s requirements are met. If required by the
Trustee or the Issuers, an indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Issuers to protect the
Issuers, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Issuers may charge for their
expenses in replacing a Note.
 
Every replacement Note is an additional legally binding obligation of the
Issuers and shall be entitled to all of the benefits of this Indenture equally
and proportionately with all other Notes duly issued hereunder.
 
Section 2.08 Outstanding Notes.  The Notes outstanding at any time are all the
Notes authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions of this
Indenture, and those described in this Section 2.08 as not outstanding. Except
as set forth in Section 2.09, a Note does not cease to be outstanding because
the Company or an Affiliate of the Company holds the Note.
 
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a bona fide purchaser.
 
If the principal amount of any Note is considered paid under Section 4.01, it
ceases to be outstanding and interest on it ceases to accrue.
 
If the Paying Agent (other than an Issuer or a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date plus accrued and unpaid interest to such date, then
on and after that date such Notes shall be deemed to be no longer outstanding
and shall cease to accrue interest.
 
33

--------------------------------------------------------------------------------


 
Section 2.09 Treasury Notes.  In determining whether the Holders of the required
principal amount of Notes have concurred in any direction, waiver or consent,
Notes owned by an Issuer, or by any Person directly or indirectly controlled by
or under direct or indirect common control with an Issuer or, if the TIA is
applicable to this Indenture, to the extent required by the TIA, any person
controlling an Issuer, shall be considered as though not outstanding, except
that for the purposes of determining whether the Trustee shall be protected in
relying on any such direction, waiver or consent, only Notes that a Responsible
Officer of the Trustee knows are so owned shall be so disregarded.
 
Section 2.10 Temporary Notes.  Until certificates representing Notes are ready
for delivery, the Issuers may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes. Temporary Notes shall
be substantially in the form of certificated Notes but may have variations that
the Issuers consider appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee. Without unreasonable delay, the Issuers shall prepare
and the Trustee shall authenticate definitive Notes in exchange for temporary
Notes.
 
Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.
 
Section 2.11 Cancellation.  The Issuers at any time may deliver Notes to the
Trustee for cancellation. The Registrar and Paying Agent shall forward to the
Trustee any Notes surrendered to them for registration of transfer, exchange or
payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment, replacement or cancellation and
shall dispose of such canceled Notes in its customary manner. The Issuers may
not issue new Notes to replace Notes that they have paid or that have been
delivered to the Trustee for cancellation.
 
Section 2.12 Defaulted Interest.  If the Issuers default in a payment of
interest on the Notes, they shall pay the defaulted interest in any lawful
manner plus, to the extent lawful, interest payable on the defaulted interest
which interest on defaulted interest shall accrue until the defaulted interest
is deemed paid hereunder, to the Persons who are Holders on a subsequent special
record date, in each case at the rate provided in the Notes and in Section 4.01.
The Issuers shall notify the Trustee in writing of the amount of defaulted
interest proposed to be paid on each Note and the date of the proposed payment.
The Issuers shall fix or cause to be fixed each such special record date and
payment date; provided that no such special record date shall be less than 5
days prior to the related payment date for such defaulted interest. At least 5
days before the special record date, the Issuers (or, upon the written request
of the Issuers, the Trustee in the name and at the expense of the Issuers) shall
mail or cause to be mailed to Holders a notice that states the special record
date, the related payment date and the amount of such interest to be paid.
 
Section 2.13 Record Date.  The record date for purposes of determining the
identity of Holders entitled to vote or consent to any action by vote or consent
authorized or permitted under this Indenture shall be determined as provided for
in TIA § 316 (c).
 
Section 2.14 Computation of Interest.  Interest on the Notes shall be computed
on the basis of a 360-day year comprised of twelve 30-day months.
 
34

--------------------------------------------------------------------------------


 
Section 2.15 CUSIP Numbers.  The Issuers in issuing the Notes may use “CUSIP”
numbers, and if they do so, the Trustee shall use such CUSIP numbers in notices
of redemption or exchange as a convenience to Holders; provided that any such
notice may state that no representation is made as to the correctness or
accuracy of the CUSIP numbers printed in the notice or on the Notes and that
reliance may be placed only on the other identification numbers printed on the
Notes. The Issuers shall promptly notify the Trustee of any change in the CUSIP
numbers.
 
Section 2.16 Special Transfer Provisions.  Unless and until a Transfer
Restricted Note is transferred or exchanged under an effective registration
statement under the Securities Act, the following provisions shall apply:
 
(a) Transfers to QIBs.  The following provisions shall apply with respect to the
registration of any proposed transfer of a Transfer Restricted Note to a QIB:
 
(i) The Registrar shall register the transfer of a Transfer Restricted Note by a
Holder to a QIB if such transfer is being made by a proposed transferor who has
provided the Registrar with (a) an appropriately completed certificate of
transfer in the form attached to the Note and (b) a letter substantially in the
form set forth in Exhibit B hereto.
 
(ii) If the proposed transferee is an Agent Member and the Transfer Restricted
Note to be transferred consists of an interest in either a Regulation S Global
Note or an Other Global Note, upon receipt by the Registrar of (x) the items
required by paragraph (i) above and (y) instructions given in accordance with
the Depositary’s and the Registrar’s procedures therefor, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the QIB Global Note in an amount equal to the principal amount of the
beneficial interest in the Regulation S Global Note or Other Global Note, as
applicable, to be so transferred, and the Registrar shall reflect on its books
and records the date and an appropriate decrease in the principal amount of such
Regulation S Global Note or Other Global Note, as applicable.
 
(b) Transfers Pursuant to Regulation S.  The Registrar shall register the
transfer of any Permanent Regulation S Global Note without requiring any
additional certification. The following provisions shall apply with respect to
the registration of any proposed transfer of a Transfer Restricted Note pursuant
to Regulation S:
 
(i) The Registrar shall register any proposed transfer of a Transfer Restricted
Note pursuant to Regulation S by a Holder upon receipt of (a) an appropriately
completed certificate of transfer in the form attached to the Note and (b) a
letter substantially in the form set forth in Exhibit C hereto from the proposed
transferor.
 
(ii) If the proposed transferee is an Agent Member and the Transfer Restricted
Note to be transferred consists of an interest in a QIB Global Note or an Other
Global Note, upon receipt by the Registrar of (x) the items required by
paragraph (i) above and (y) instructions given in accordance with the
Depositary’s and the Registrar’s procedures therefor, the Registrar shall
reflect on its books and records the date and an
 
35

--------------------------------------------------------------------------------


 
increase in the principal amount of the Regulation S Global Note in an amount
equal to the principal amount of the beneficial interest in the QIB Global Note
or Other Global Note, as applicable, to be transferred, and the Registrar shall
reflect on its books and records the date and an appropriate decrease in the
principal amount of the QIB Global Note or Other Global Note, as applicable.
 
(c) Other Transfers.  The following provisions shall apply with respect to the
registration by the Registrar of any other proposed transfer of a Transfer
Restricted Note that does not require registration under the Securities Act:
 
(i) The Registrar shall register such transfer if it is being made by a proposed
transferor who has provided the Registrar with (a) an appropriately completed
certificate of transfer in the form attached to the Note and (b) a legal opinion
from a law firm of nationally recognized standing to the effect that such
transfer does not require registration under the Securities Act.
 
(ii) Subject to clause (iii) below, if the proposed transferee is an Agent
Member and the Transfer Restricted Note to be transferred consists of an
interest in either a QIB Global Note or a Regulation S Global Note, upon receipt
by the Registrar of (x) the items required by paragraph (i) above and (y)
instructions given in accordance with the Depositary’s and the Registrar’s
procedures therefor, the Registrar shall reflect on its books and records the
date and an increase in the principal amount of the Other Global Note in an
amount equal to the principal amount of the beneficial interest in the QIB
Global Note or the Regulation S Global Note, as applicable, to be so
transferred, and the Registrar shall reflect on its books and records the date
and an appropriate decrease in the principal amount of such QIB Global Note or
Regulation S Global Note or, as applicable.
 
(iii) In connection with the first transfer pursuant to this Section 2.16(c), an
Other Global Note shall be issued in the form of a permanent Global Note
substantially in the form set forth in Exhibit A deposited with the Trustee, as
Note Custodian, duly executed by the Issuers and authenticated by the Trustee as
herein provided. The Other Global Note shall be issued with its own CUSIP
number. The aggregate principal amount of the Other Global Note may from time to
time be increased or decreased by adjustments made on the records of the
Trustee, as Note Custodian.
 
(d) Private Placement Legend.  Upon the transfer, exchange or replacement of
Notes not bearing the Private Placement Legend, the Registrar shall deliver
Notes that do not bear the Private Placement Legend. Upon the transfer, exchange
or replacement of Transfer Restricted Notes, the Registrar shall deliver only
Transfer Restricted Notes unless either (i) the circumstances contemplated in
Section 2.18 exist, or (ii) there is delivered to the Registrar an Opinion of
Counsel reasonably satisfactory to the Issuers and the Trustee to the effect
that neither such legend nor the related restrictions on transfer are required
in order to maintain compliance with the provisions of the Securities Act.
 
(e) General.  By its acceptance of any Transfer Restricted Note, each Holder of
such a Note acknowledges the restrictions on transfer of such Note set forth in
this Indenture
 
36

--------------------------------------------------------------------------------


 
and in the Private Placement Legend and agrees that it shall transfer such Note
only as provided in this Indenture.
 
The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to this Section 2.16.
 
Section 2.17 Issuance of Additional Notes.  The Issuers shall be entitled to
issue Additional Notes under this Indenture that shall have identical terms as
the Initial Notes, other than with respect to the date of issuance, issue price
and amount of interest payable on the first interest payment date applicable
thereto (and, if such Additional Notes shall be issued in the form of Transfer
Restricted Notes, other than with respect to transfer restrictions, the
Registration Rights Agreement and additional interest with respect thereto). The
Initial Notes and any Additional Notes shall be treated as a single class for
all purposes under this Indenture.
 
With respect to any Additional Notes, the Issuers shall set forth in a
resolution of each of their Boards of Directors and in an Officers’ Certificate,
a copy of each of which shall be delivered to the Trustee, the following
information:
 
(i) the aggregate principal amount of such Additional Notes to be authenticated
and delivered pursuant to this Indenture;
 
(ii) the issue price, the date on which such Additional Notes shall be issued,
the CUSIP number, the first interest payment date and the amount of interest
payable on such first interest payment date applicable thereto and the date from
which interest shall accrue; and
 
(iii) whether such Additional Notes shall be Transfer Restricted Notes.
 
Section 2.18 Temporary Regulation S Global Notes.  An owner of a beneficial
interest in a Temporary Regulation S Global Note (or a Person acting on behalf
of such an owner) may provide to the Trustee (and the Trustee shall accept) a
duly completed certificate in the form of Exhibit D hereto at any time after the
Restricted Period (it being understood that the Trustee shall not accept any
such certificate during the Restricted Period). Promptly after acceptance of
such a certificate with respect to such a beneficial interest, the Trustee shall
cause such beneficial interest to be exchanged for an equivalent beneficial
interest in a Permanent Regulation S Global Note, and shall (x) permanently
reduce the principal amount of such Temporary Regulation S Global Note by the
amount of such beneficial interest and (y) increase the principal amount of such
Permanent Regulation S Global Note by the amount of such beneficial interest.
 
Section 2.19 U.S. Federal Income Tax Forms; Payment Instructions.  Each Holder
of a Definitive Note shall timely furnish the Issuers or their agents any
appropriate U.S. federal income tax form or certification (such as IRS Form
W-8BEN, W-8IMY with all appropriate attachments, W-8ECI, W-8EXP,  or W-9 or any
successors to such forms) that the Issuers or their agents may reasonably
request and shall update or replace such form or certification in accordance
with its terms or subsequent amendments. Each Holder of a Definitive Note
acknowledges that the Issuers may require such certification to permit the
Issuers to make payments to such Holder without withholding (including back-up
withholding). If a Holder of a Definitive Note has provided the Issuers or their
agents the appropriate tax forms pursuant to this
 
37

--------------------------------------------------------------------------------


 
Section 2.19, all payments of interest (including Special Interest) shall be
made free and clear of United States withholding tax unless otherwise required
by applicable tax law.  Each Holder of a Definitive Note shall provide the
Issuer wire transfer instructions or an address to which a check for the
applicable payments with respect to Definitive Notes should be sent.
 

 
38

--------------------------------------------------------------------------------

 



ARTICLE III
 
REDEMPTION
 
Section 3.01 Notices to Trustee.  If the Issuers elect to redeem Notes pursuant
to the optional redemption provisions of Section 3.07, they shall furnish to the
Trustee, at least 30 days but not more than 60 days before a redemption date, an
Officers’ Certificate setting forth (i) the clause of this Indenture pursuant to
which the redemption shall occur, (ii) the redemption date, (iii) the principal
amount of Notes to be redeemed and (iv) the redemption price.
 
Section 3.02 Selection of Notes to Be Redeemed.  If less than all of the Notes
are redeemed or purchased in an offer to purchase at any time, the Trustee shall
select the Notes to be redeemed or purchased among the Holders of the Notes in
compliance with the requirements of the principal national securities exchange,
if any, on which the Notes are listed or, if the Notes are not so listed, on a
pro rata basis, by lot or in accordance with any other method the Trustee
considers fair and appropriate. In the event of partial redemption by lot, the
particular Notes to be redeemed shall be selected, unless otherwise provided
herein, not less than 30 nor more than 60 days prior to the redemption date by
the Trustee from the outstanding Notes not previously called for redemption.
 
The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. No Notes of less than $1.00 shall be
redeemed in part.  Notes and portions of Notes selected shall be in amounts of
$1.00 or whole multiples of $1.00; except that if all of the Notes of a Holder
are to be redeemed, the entire outstanding amount of Notes held by such Holder,
even if not a multiple of $1.00, shall be redeemed. Except as provided in the
preceding sentence, provisions of this Indenture that apply to Notes called for
redemption also apply to portions of Notes called for redemption.
 
Section 3.03 Notice of Redemption
 
.  Subject to the provisions of Section 3.09, at least 30 days but not more than
60 days before a redemption date, the Issuers shall mail or cause to be mailed,
by first class mail, a notice of redemption to each Holder whose Notes are to be
redeemed at its registered address.
 
The notice shall identify the Notes to be redeemed and shall state:
 
(a) the redemption date;
 
(b) the redemption price;
 
(c) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion shall be issued upon cancellation of the original Note;
 
(d) the name and address of the Paying Agent;
 
39

--------------------------------------------------------------------------------


 
(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;
 
(f) that, unless the Issuers default in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;
 
(g) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and
 
(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
 
At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ name and at their expense; provided, however, that each of the Issuers
shall have delivered to the Trustee, at least 45 days prior to the redemption
date, an Officers’ Certificate requesting that the Trustee give such notice and
setting forth the information to be stated in such notice as provided in the
preceding paragraph.
 
Section 3.04 Effect of Notice of Redemption.  Once notice of redemption is
mailed in accordance with Section 3.03, Notes called for redemption become
irrevocably due and payable on the redemption date at the redemption price. A
notice of redemption may be conditional.
 
Section 3.05 Deposit of Redemption Price.  At or prior to 10:00 a.m., New York
City time, on the redemption date, the Issuers shall deposit with the Trustee or
with the Paying Agent money sufficient to pay the redemption price of and
accrued interest on all Notes to be redeemed on that date. The Trustee or the
Paying Agent shall promptly return to the Issuers any money deposited with the
Trustee or the Paying Agent by the Issuers in excess of the amounts necessary to
pay the redemption price of, and accrued interest on, all Notes to be redeemed.
 
If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption. Notwithstanding anything herein to the
contrary, if a Note is redeemed on or after an interest record date but on or
prior to the related interest payment date, then any accrued and unpaid interest
shall be paid to the Person in whose name such Note was registered on the
redemption date. If any Note called for redemption shall not be so paid upon
surrender for redemption because of the failure of the Issuers to comply with
the preceding paragraph, interest shall be paid on the unpaid principal, from
the redemption date until such principal is paid, and to the extent lawful on
any interest not paid on such unpaid principal, in each case at the rate
provided in the Notes and in Section 4.01.
 
Section 3.06 Notes Redeemed in Part.  Upon surrender of a Note that is redeemed
in part, the Issuers shall issue and, upon the Issuers’ written request, the
Trustee shall authenticate for the Holder at the expense of the Issuers a new
Note equal in principal amount to the unredeemed portion of the Note
surrendered.
 
Section 3.07 Optional Redemption.
 
40

--------------------------------------------------------------------------------


 
(a) Except as set forth in clauses (b) and (c) of this Section 3.07, the Issuers
shall not have the option to redeem the Notes pursuant to this Section 3.07
prior to November 30, 2012. On or after November 30, 2012, the Issuers shall
have the option to redeem the Notes, in whole or in part, upon not less than 30
nor more than 60 days’ notice, at the applicable redemption prices (expressed as
percentages of the principal amount of the Notes) set forth below plus accrued
and unpaid interest thereon, if any, to the applicable redemption date, if
redeemed during the twelve-month period beginning on November 30, 2012 of the
years indicated below:
 
Year
 
Percentage
 
2012
    106.75 %
2013
    103.375 %
2014
    101.6875 %
2015 and thereafter
    100.000 %

 
(b) Notwithstanding the provisions of clause (a) of this Section 3.07, at any
time prior to November 30, 2012, the Issuers may, on any one or more occasions,
redeem up to 35% of the original aggregate principal amount of the Notes
(including the principal amount of any Additional Notes) issued under this
Indenture on a pro rata basis (or nearly as pro rata as practicable) at a
redemption price of 113.50% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the redemption date, with the net cash proceeds of
one or more Equity Offerings; provided that:
 
(i) at least 65% of the original aggregate principal amount of Notes (including
the principal amount of any Additional Notes) issued under this Indenture must
remain outstanding immediately after the occurrence of such redemption
(excluding Notes held by the Issuers and their Subsidiaries); and
 
(ii) the redemption must occur within 60 days of the date of the closing of such
Equity Offering.
 
(c) Notwithstanding the provisions of clause (a) of this Section 3.07, at any
time prior to November 30, 2012, the Notes may be redeemed, in whole or in part,
at the option of the Company upon not less than 30 nor more than 60 days’ prior
notice mailed by first-class mail to each Holder’s registered address, at a
redemption price equal to 100% of the principal amount of such Notes redeemed
plus the relevant Applicable Premium as of, and accrued and unpaid interest and
Special Interest, if any, to, the applicable redemption date, subject to the
right of holders of record on the relevant record date to receive interest due
on the relevant Interest Payment Date.
 
Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06.
 
Section 3.08 Mandatory Redemption or Repurchase.  Except as otherwise provided
in Section 4.11 or Section 4.16 below, the Issuers shall not be required to make
mandatory redemption payments with respect to the Notes or be required to
repurchase any Notes.
 
41

--------------------------------------------------------------------------------


 
Section 3.09 Offer to Purchase by Application of Excess Proceeds. In the event
that the Issuers shall be required to commence an offer to all Holders to
purchase Notes pursuant to Section 4.11 (an “Asset Sale Offer”), they shall
follow the procedures specified below.
 
The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (any such date of
purchase, the “Purchase Date”), the Issuers shall purchase the principal amount
of Notes required to be purchased pursuant to Section 4.11 (the “Offer Amount”)
or, if less than the Offer Amount has been tendered, all Notes tendered in
response to the Asset Sale Offer. Payment for any Notes so purchased shall be
made in the same manner as interest payments are made. Unless the Issuers
default in making such payment, any Note accepted for payment pursuant to the
Asset Sale Offer shall cease to accrue interest after the Purchase Date.
 
The Issuers shall comply with the requirements of Rule 14e-1 under the Exchange
Act (or any successor rules) and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the repurchase of the Notes pursuant to an Asset Sale Offer. To the extent
that the provisions of any securities laws or regulations conflict with the
provisions of this Section 3.09, the Issuers’ compliance with such laws and
regulations shall not in and of itself cause a breach of their obligations under
this Section 3.09.
 
Notwithstanding anything to the contrary in this Indenture, if the Purchase Date
is on or after an interest record date and on or before the related interest
payment date, any accrued and unpaid interest shall be paid to the Person in
whose name a Note is registered on the Purchase Date.
 
Upon the commencement of an Asset Sale Offer the Issuers shall send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy faxed
to the Trustee. The notice shall contain all instructions and materials
necessary to enable such Holders to tender Notes pursuant to the Asset Sale
Offer. The Asset Sale Offer shall be made to all Holders. The notice, which
shall govern the terms of the Asset Sale Offer, shall state:
 
(a) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.11 and the length of time the Asset Sale Offer shall remain open;
 
(b) the Offer Amount, the purchase price and the Purchase Date;
 
(c) that any Note not tendered or accepted for payment shall continue to accrue
interest;
 
(d) that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
after the Purchase Date;
 
(e) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in integral multiples of $1.00 only;
 
42

--------------------------------------------------------------------------------


 
(f) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer by
book-entry transfer, to the Issuers, a depositary, if appointed by the Issuers,
or a Paying Agent at the address specified in the notice at least three Business
Days before the Purchase Date;
 
(g) that Holders shall be entitled to withdraw their election if the Issuers,
the depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Note
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;
 
(h) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Issuers shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Issuers so that only Notes in denominations of $1.00, or integral multiples
thereof, shall be purchased); and
 
(i) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).
 
On or before the Purchase Date, the Issuers shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer or if less
than the Offer Amount has been tendered, all Notes tendered, and shall deliver
to the Trustee an Officers’ Certificate stating that such Notes or portions
thereof were accepted for payment by the Issuers in accordance with the terms of
this Section 3.09. The Issuers, the Depositary or the Paying Agent, as the case
may be, shall promptly (but in any case not later than five days after the
Purchase Date) mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Issuers
for purchase, and the Issuers shall promptly issue a new Note, and the Trustee,
upon written request from the Issuers, shall authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered. Any Note not so accepted shall be promptly
mailed or delivered by the Issuers to the Holder thereof. The Issuers shall
publicly announce the results of the Asset Sale Offer on the Purchase Date.
 
ARTICLE IV
 
COVENANTS
 
Section 4.01 Payment of Notes.  The Issuers shall pay or cause to be paid the
principal, premium, if any, and interest on the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, and interest shall be
considered paid on the date that the Paying Agent, if other than the Issuers or
a Subsidiary thereof, holds as of 10:00 a.m. New York City time on such date
money deposited by, or on behalf of, the Issuers in immediately available funds
and designated for and sufficient to pay all principal, premium, if any, and
interest then
 
43

--------------------------------------------------------------------------------


 
due. The Issuers shall pay all Special Interest, if any, in the same manner on
the dates and in the amounts set forth in the Registration Rights Agreement.
 
The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the then applicable
interest rate on the Notes; they shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest (without regard to any applicable grace period) at the same rate to the
extent lawful.
 
Section 4.02 Maintenance of Office or Agency.  The Issuers shall maintain an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served. The
Issuers shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuers
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.
 
The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Issuers shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
 
The Issuers hereby designate The Bank of New York Mellon Trust Company, NA, at 2
North LaSalle Street, Suite 1020; Chicago, Illinois 60602; Attn: Corporate Trust
Department, as one such office or agency of the Issuers in accordance with
Section 2.03.
 
Section 4.03 Reports.
 
(a) Whether or not required by the SEC, so long as any Notes are outstanding,
the Issuers shall furnish to the Holders of Notes, within the time periods
specified in the SEC’s rules and regulations:
 
(1) all quarterly and annual financial information that would be required to be
contained in a filing with the SEC on Forms 10-Q and 10-K if the Issuers were
required to file such forms, including a “Management’s Discussion and Analysis
of Financial Condition and Results of Operations” section and, with respect to
the annual information only, a report on the annual consolidated financial
statements of the Company of its independent public accountants; and
 
(2) all current reports that would be required to be filed with the SEC on Form
8-K if the Issuers were required to file such reports.
 
(b) Notwithstanding anything contained herein, so long as CCI or another entity
that is a guarantor of the Notes and is a Parent, consolidated reports at such
Parent level in a manner consistent with that described in this Section 4.03 for
the Company shall satisfy this
 
44

--------------------------------------------------------------------------------


 
Section 4.03; provided that (x) such reports at such Parent level do not reflect
the financial information or assets of any material operations other than those
of the Issuers and their Subsidiaries; (y) such Parent includes in its reports
information about the Company that is required to be provided by a parent
guaranteeing debt of an operating company subsidiary pursuant to Rule 3-10 of
Regulation S-X or any successor rule then in effect; and (z) such reports
include reasonably detailed information regarding the outstanding Indebtedness
and preferred stock (including, without limitation, any such instruments held by
Parents or their Subsidiaries) of the Company.
 
For any fiscal quarter or fiscal year at the end of which Subsidiaries of the
Company are Unrestricted Subsidiaries, the quarterly and annual financial
information required by the preceding paragraph shall include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in Management’s Discussion and Analysis of Financial
Condition and Results of Operations, of the financial condition and results of
operations of the Company and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Company.
 
In addition, after effectiveness of a registration statement registering either
the exchange or the resale of the Initial Notes, whether or not required by the
SEC, the Issuers shall file a copy of all of the information and reports
referred to in clauses (1) and (2) above with the SEC for public availability
within the time periods specified in the SEC’s rules and regulations, unless the
SEC will not accept such a filing, and make such information available to
securities analysts and prospective investors upon request.
 
Section 4.04 Compliance Certificate.
 
(a) The Issuers shall deliver to the Trustee, within 90 days after the end of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Issuers and their Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Officers with a view to
determining whether the Issuers have kept, observed, performed and fulfilled
their obligations under this Indenture, and further stating, as to each such
Officer signing such certificate, that to the best of his or her knowledge the
Issuers have kept, observed, performed and fulfilled each and every covenant
contained in this Indenture and are not in default in the performance or
observance of any of the terms, provisions and conditions of this Indenture (or,
if a Default or Event of Default shall have occurred, describing all such
Defaults or Events of Default of which he or she may have knowledge and what
action the Issuers are taking or propose to take with respect thereto).
 
(b) The Issuers shall, so long as any of the Notes are outstanding, deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Issuers are taking or propose to take with respect thereto.
 
Section 4.05 Taxes.  The Company shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate proceedings or where the
 
45

--------------------------------------------------------------------------------


 
failure to effect such payment is not likely to result in a material adverse
effect on the Company and its Restricted Subsidiaries taken as a whole.
 
Section 4.06 Stay, Extension and Usury Laws.  Each of the Issuers covenants (to
the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law wherever enacted, now or at any time
hereafter in force, that may affect the covenants or the performance of this
Indenture; and each of the Issuers (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it shall not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.
 
Section 4.07 Restricted Payments.  The Company shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly:
 
(a) declare or pay any dividend or make any other payment or distribution on
account of its or any of its Restricted Subsidiaries’ Equity Interests
(including any payment in connection with any merger or consolidation involving
the Company or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
in their capacity as such (other than dividends or distributions payable (x)
solely in Equity Interests (other than Disqualified Stock) of the Company or (y)
in the case of the Company and its Restricted Subsidiaries, to the Company or a
Restricted Subsidiary thereof);
 
(b) purchase, redeem or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving the Company or any of its
Restricted Subsidiaries) any Equity Interests of the Company or any direct or
indirect Parent of the Company or any Restricted Subsidiary of the Company
(other than, in the case of the Company and its Restricted Subsidiaries, any
such Equity Interests owned by the Company or any of its Restricted
Subsidiaries); or
 
(c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of the Company that is
subordinated in right of payment to the Notes, except a payment of interest or
principal at the Stated Maturity thereof (all such payments and other actions
set forth in clauses (a) through (c) above are collectively referred to as
“Restricted Payments”), unless, at the time of and after giving effect to such
Restricted Payment:
 
(1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
 
(2) the Company would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 4.10; and such Restricted Payment,
together with the aggregate amount of all
 
46

--------------------------------------------------------------------------------


 
other Restricted Payments made by the Company and its Restricted Subsidiaries
from and after the Issue Date (excluding Restricted Payments permitted by
clauses (2), (3), (4), (5), (6), (7) or (10) of the next succeeding paragraph),
shall not exceed, at the date of determination, the sum of the following:
 
(a) an amount equal to 100% of the Consolidated EBITDA of the Company for the
period beginning on the first day of the fiscal quarter immediately preceding
the Issue Date to the end of the Company’s most recently ended full fiscal
quarter for which internal financial statements are available, taken as a single
accounting period, less the product of 1.3 times the Consolidated Interest
Expense of the Company for such period, plus
 
(b) an amount equal to 100% of Capital Stock Sale Proceeds less any amount of
such Capital Stock Sale Proceeds used in connection with an Investment made on
or after the Issue Date pursuant to clause (5) of the definition of “Permitted
Investments.”
 
So long as no Default has occurred and is continuing or would be caused thereby,
the preceding provisions shall not prohibit:
 
(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Indenture;
 
(2) the redemption, repurchase, retirement, defeasance or other acquisition of
any subordinated Indebtedness of the Company in exchange for, or out of the net
proceeds of, the substantially concurrent sale (other than to a Subsidiary of
the Company) of Equity Interests of the Company (other than Disqualified Stock);
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition shall
be excluded from clause (3)(b) of the preceding paragraph;
 
(3) the defeasance, redemption, repurchase or other acquisition of subordinated
Indebtedness of the Company or any of its Restricted Subsidiaries with the net
cash proceeds from an incurrence of Permitted Refinancing Indebtedness;
 
(4) regardless of whether a Default then exists, the payment of any dividend or
distribution made in respect of any calendar year or portion thereof during
which the Company or any of its Subsidiaries is a Person that is not treated as
a separate tax paying entity for United States federal income tax purposes by
the Company and its Subsidiaries (directly or indirectly) to the direct or
indirect holders of the Equity Interests of the Company or its Subsidiaries that
are Persons that are treated as a separate tax paying entity for United States
federal income tax purposes, in an amount sufficient to permit each such holder
to pay the actual income taxes (including required estimated tax installments)
that are required to be paid by it with respect to the taxable income of any
Parent (through its direct or indirect ownership of the Company and/or its
Subsidiaries), the Company, its Subsidiaries or any Unrestricted Subsidiary, as
applicable, in any
 
47

--------------------------------------------------------------------------------


 
calendar year, as estimated in good faith by the Company or its Subsidiaries, as
the case may be;
 
(5) regardless of whether a Default then exists, the payment of any dividend by
a Restricted Subsidiary of the Company to the holders of its common Equity
Interests on a pro rata basis;
 
(6) the repurchase, redemption or other acquisition or retirement for value, or
the payment of any dividend or distribution to the extent necessary to permit
the repurchase, redemption or other acquisition or retirement for value, of any
Equity Interests of the Company or a Parent of the Company held by any member of
the Company’s, such Parent’s or any Restricted Subsidiary’s management pursuant
to any management equity subscription agreement or stock option agreement
entered into in accordance with the policies of the Company, any Parent or any
Restricted Subsidiary; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests shall not exceed $10
million in any fiscal year of the Issuers;
 
(7) payment of fees in connection with any acquisition, merger or similar
transaction in an amount that does not exceed an amount equal to 1.25% of the
transaction value of such acquisition, merger or similar transaction;
 
(8) Restricted Payments made in order to pay interest (including accreted or PIK
interest) on (but not principal of) Specified Parent Indebtedness or Refinancing
Specified Parent Indebtedness, so long as the Company, at the time of the making
of such Restricted Payment and after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable quarter
period, would have been permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Leverage Ratio test set forth in the first
paragraph of Section 4.10;
 
(9) Restricted Payments directly or indirectly to a Parent of (A) attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection with any issuance, sale or incurrence by a Parent of Equity Interests
or Indebtedness, or any exchange of securities or tender for outstanding debt
securities, (B) the costs and expenses of any offer to exchange privately placed
securities in respect of the foregoing for publicly registered securities or any
similar concept having a comparable purpose, or (C) (i) fees, taxes and expenses
required to maintain the corporate existence of a Parent, (ii) income taxes to
the extent such income taxes are attributable to the income of the Company and
its Restricted Subsidiaries and, to the extent of the amount actually received
from the Unrestricted Subsidiaries, in amounts required to pay such taxes to the
extent attributable to the income of the Unrestricted Subsidiaries, provided,
however, that in each case the amount of such payments in any fiscal year does
not exceed the amount of income taxes that the Company and its Restricted
Subsidiaries would be required to pay for such fiscal year were the Company and
its Restricted Subsidiaries to pay such taxes as a stand-alone taxpayer; and
(iii) general corporate overhead and operating expenses for such direct or
indirect parent corporation of the Company to the extent such expenses are
attributable to the ownership or operation of the Company and its Restricted
 
48

--------------------------------------------------------------------------------


 
Subsidiaries (which amounts pursuant to this subclause (C) shall not exceed $25
million in any fiscal year);
 
(10) payments contemplated by the Plan of Reorganization, including, without
limitation, Specified Fees and Expenses;
 
(11) additional Restricted Payments directly or indirectly to CCH I or any other
Parent for the purpose of enabling CCI to redeem, or pay dividends on, the
Series A Preferred Stock so long as (i) such dividends do not exceed, and (ii)
such redemptions do not exceed, the dividends and liquidation preference,
respectively,  contemplated in the certificate of designation governing the
Series A Preferred Stock as in effect on the Issue Date; and
 
(12) additional Restricted Payments in an aggregate amount of $50 million.
 
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or any of its Restricted
Subsidiaries pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this covenant shall be
determined by the Board of Directors of the Company, whose resolution with
respect thereto shall be delivered to the Trustee. Such Board of Directors’
determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $100 million.
 
Not later than the date of making any Restricted Payment involving an amount or
fair market value in excess of $10 million, the Issuers shall deliver to the
Trustee an Officers’ Certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
this Section 4.07 were computed, together with a copy of any fairness opinion or
appraisal required by this Indenture.
 
Section 4.08 Investments.  The Company shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly:
 
(1) make any Restricted Investment; or
 
(2) allow any of its Restricted Subsidiaries to become an Unrestricted
Subsidiary,
 
unless, in each case:
 
(a) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
 
(b) the Company would, at the time of, and after giving effect to, such
Restricted Investment or such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, have been permitted to incur at least $1.00 of
 
49

--------------------------------------------------------------------------------


 
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10.
 
An Unrestricted Subsidiary may be redesignated as a Restricted Subsidiary if
such redesignation would not cause a Default.
 
Section 4.09 Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Company shall not, directly or indirectly, create, or permit to exist or become
effective any encumbrance or restriction on the ability of any of its Restricted
Subsidiaries to:
 
(1) pay dividends or make any other distributions on its Capital Stock to the
Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;
 
(2) make loans or advances to the Company or any of its Restricted Subsidiaries;
or
 
(3) transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries.
 
However, the preceding restrictions shall not apply to encumbrances or
restrictions existing under or by reason of:
 
(1) Existing Indebtedness, contracts and other instruments as in effect on the
Issue Date and any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings thereof; provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, with respect to such dividend and other payment restrictions
than those contained in the most restrictive Existing Indebtedness, contracts or
other instruments, as in effect on the Issue Date;
 
(2) applicable law;
 
(3) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Company or any of its Restricted Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided that, in the case of Indebtedness, such Indebtedness was
permitted by the terms of this Indenture to be incurred;
 
(4) customary non-assignment provisions in leases, franchise agreements and
other commercial agreements entered into in the ordinary course of business;
 
50

--------------------------------------------------------------------------------


 
(5) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired of the nature
described in clause (3) of the preceding paragraph;
 
(6) any agreement for the sale or other disposition of Capital Stock or assets
of a Restricted Subsidiary of the Company that restricts distributions by such
Restricted Subsidiary pending such sale or other disposition;
 
(7) Permitted Refinancing Indebtedness; provided that the restrictions contained
in the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive at the time such restrictions become effective,
taken as a whole, than those contained in the agreements governing the
Indebtedness being refinanced;
 
(8) Liens securing Indebtedness or other obligations otherwise permitted to be
incurred under Section 4.14 that limit the right of the Company or any of its
Restricted Subsidiaries to dispose of the assets subject to such Lien;
 
(9) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements entered into
in the ordinary course of business;
 
(10) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
 
(11) restrictions contained in the terms of Indebtedness or Preferred Stock
permitted to be incurred under Section 4.10; provided that such restrictions are
not materially more restrictive, taken as a whole, than the terms contained in
the most restrictive, together or individually, of the Credit Facilities and
other Existing Indebtedness as in effect on the Issue Date; and
 
(12) restrictions that are not materially more restrictive, taken as a whole,
than customary provisions in comparable financings and that the management of
the Company determines, at the time of such financing, will not materially
impair the Issuers’ ability to make payments as required under the Notes.
 
Section 4.10 Incurrence of Indebtedness and Issuance of Preferred Stock.  The
Company shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt) and the
Company shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock, provided that the Company or any of its Restricted Subsidiaries may incur
Indebtedness, the Company may issue Disqualified Stock and, subject to the final
paragraph of this covenant below, Restricted Subsidiaries of the Company may
issue Preferred Stock if the Leverage Ratio of the Company and its Restricted
Subsidiaries would have been not greater than 5.75 to 1.0 determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred, or the Disqualified Stock
or
 
51

--------------------------------------------------------------------------------


 
Preferred Stock had been issued, as the case may be, at the beginning of the
most recently ended fiscal quarter.
 
So long as no Event of Default under Section 6.01(1), (2), (7) or (8) shall have
occurred and be continuing, after giving effect to the incurrence thereof (and
the use of proceeds therefrom), the first paragraph of this covenant shall not
prohibit the incurrence of any of the following items of Indebtedness
(collectively, “Permitted Debt”):
 
(1) the incurrence by the Company and its Restricted Subsidiaries of
Indebtedness under Credit Facilities; provided that the aggregate principal
amount of all Indebtedness of the Company and its Restricted Subsidiaries
outstanding under this clause (1) for all Credit Facilities of the Company and
its Restricted Subsidiaries after giving effect to such incurrence does not
exceed an amount equal to $1.0 billion;
 
(2) the incurrence by the Company and its Restricted Subsidiaries of Existing
Indebtedness (including under Credit Facilities);
 
(3) the incurrence on the Issue Date by the Company of Indebtedness represented
by the Notes (but not including any Additional Notes);
 
(4) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement
(including the cost of design, development, construction, acquisition,
transportation, installation, improvement, and migration) of Productive Assets
of the Company or any of its Restricted Subsidiaries, in an aggregate principal
amount not to exceed, together with any related Permitted Refinancing
Indebtedness permitted by clause (5) below, $75 million at any time outstanding:
 
(5) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, in whole or in part, Indebtedness
(other than intercompany Indebtedness) that was permitted by this Indenture to
be incurred under this clause (5), the first paragraph of this covenant or
clauses (2), (3) or (4) of this paragraph;
 
(6) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided that:
 
(a) if the Company is the obligor on such Indebtedness, such Indebtedness must
be expressly subordinated to the prior payment in full in cash of all
Obligations with respect to the Notes; and
 
(b) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary thereof and (ii) any sale or other transfer of
 
52

--------------------------------------------------------------------------------


 
any such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness that was not permitted by this clause (6);
 
(7) the incurrence by the Company or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred for the purpose of fixing or hedging
interest rate risk with respect to any floating rate Indebtedness that is
permitted by the terms of this Indenture to be outstanding;
 
(8) the guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary of the Company that was permitted to be
incurred by another provision of this Section 4.10;
 
(9) the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount at any time outstanding
under this clause (9), not to exceed $300 million; and
 
(10) the accretion or amortization of original issue discount and the write up
of Indebtedness in accordance with purchase accounting.
 
In the event that an item of proposed Indebtedness (a) meets the criteria of
more than one of the categories of Permitted Debt described in clauses (1)
through (10) above or (b) is entitled to be incurred pursuant to the first
paragraph of this covenant, the Company shall be permitted to classify and from
time to time to reclassify such item of Indebtedness in any manner that complies
with this covenant.  Once any item of Indebtedness is so reclassified, it shall
no longer be deemed outstanding under the category of Permitted Debt where
initially incurred or previously reclassified. For avoidance of doubt,
Indebtedness incurred pursuant to a single agreement, instrument, program,
facility or line of credit may be classified as Indebtedness arising in part
under one of the clauses listed above or under the first paragraph of this
covenant, and in part under any one or more of the clauses listed above, to the
extent that such Indebtedness satisfies the criteria for such classification.
 
Notwithstanding the foregoing, in no event shall any Restricted Subsidiary of
the Company consummate a Subordinated Debt Financing or a Preferred Stock
Financing. A “Subordinated Debt Financing” or a “Preferred Stock Financing,” as
the case may be, with respect to any Restricted Subsidiary of the Company shall
mean a public offering or private placement (whether pursuant to Rule 144A under
the Securities Act or otherwise) of Subordinated Notes or Preferred Stock
(whether or not such Preferred Stock constitutes Disqualified Stock), as the
case may be, of such Restricted Subsidiary to one or more purchasers (other than
to one or more Affiliates of the Company). “Subordinated Notes” with respect to
any Restricted Subsidiary of the Company shall mean Indebtedness of such
Restricted Subsidiary that is contractually subordinated in right of payment to
any other Indebtedness of such Restricted Subsidiary (including Indebtedness
under Credit Facilities), provided that the foregoing shall not apply to
priority of Liens, including by way of intercreditor arrangements. The foregoing
limitation shall not apply to:
 
53

--------------------------------------------------------------------------------


 
(a) any Indebtedness or Preferred Stock of any Person existing at the time such
Person is merged with or into or becomes a Subsidiary of the Company; provided
that such Indebtedness or Preferred Stock was not incurred or issued in
connection with, or in contemplation of, such Person merging with or into, or
becoming a Subsidiary of, the Company, and
 
(b) any Indebtedness or Preferred Stock of a Restricted Subsidiary issued in
connection with, and as part of the consideration for, an acquisition, whether
by stock purchase, asset sale, merger or otherwise, in each case involving such
Restricted Subsidiary, which Indebtedness or Preferred Stock is issued to the
seller or sellers of such stock or assets; provided that such Restricted
Subsidiary is not obligated to register such Indebtedness or Preferred Stock
under the Securities Act or obligated to provide information pursuant to Rule
144A under the Securities Act.
 
 
Section 4.11 Limitation on Asset Sales.  The Company shall not, and shall not
permit any of its Restricted Subsidiaries to, consummate an Asset Sale unless:
 
(1) the Company or such Restricted Subsidiary receives consideration at the time
of such Asset Sale at least equal to the fair market value of the assets or
Equity Interests issued or sold or otherwise disposed of;
 
(2) such fair market value is determined by the Board of Directors of the
Company and evidenced by a resolution of such Board of Directors set forth in an
Officers’ Certificate delivered to the Trustee; and
 
(3) at least 75% of the consideration therefor received by the Company or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or readily
marketable securities.
 
For purposes of this Section 4.11, each of the following shall be deemed to be
cash:
 
(a) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet) of the Company or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Notes) that are assumed by the transferee of any such assets pursuant to
a customary novation agreement that releases the Company or such Restricted
Subsidiary from further liability;
 
(b) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
recipient thereof into cash, Cash Equivalents or readily marketable securities
within 180 days after receipt thereof (to the extent of the cash, Cash
Equivalents or readily marketable securities received in that conversion); and
 
(c) Productive Assets.
 
54

--------------------------------------------------------------------------------


 
Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Company or a Restricted Subsidiary thereof may apply such Net Proceeds or an
amount equal to such Net Proceeds at its option:
 
(1) to repay or otherwise retire or repurchase debt under Credit Facilities or
any other Indebtedness of the Restricted Subsidiaries of the Company (other than
Indebtedness represented solely by a guarantee of a Restricted Subsidiary of the
Company); or
 
(2) to invest in Productive Assets; provided that any such amount of Net
Proceeds which the Company or a Restricted Subsidiary thereof has committed to
invest in Productive Assets within 365 days of the applicable Asset Sale may be
invested in Productive Assets within two years of such Asset Sale.
 
The amount of any Net Proceeds received from Asset Sales that are not applied or
invested as provided in the preceding paragraph shall constitute “Excess
Proceeds.” When the aggregate amount of Excess Proceeds exceeds $25 million, the
Company shall make an Asset Sale Offer to all Holders of Notes and will repay,
redeem or offer to purchase all other Indebtedness of the Company that is of
equal priority in right of payment with the Notes containing provisions
requiring repayment, redemption or offers to purchase with the proceeds of sales
of assets, to purchase, repay or redeem, on a pro rata basis, the maximum
principal amount of Notes and such other Indebtedness of the Company of equal
priority that may be purchased, repaid or redeemed out of the Excess Proceeds,
which amount includes the entire amount of the Net Proceeds. The offer price in
any Asset Sale Offer shall be payable in cash and equal to 100% of the principal
amount of the subject Notes plus accrued and unpaid interest, if any, to the
date of purchase. If the aggregate principal amount of Notes tendered into such
Asset Sale Offer and such other Indebtedness of equal priority to be purchased,
repaid or redeemed out of the Excess Proceeds exceeds the amount of Excess
Proceeds, the Trustee shall select the Notes tendered into such Asset Sale Offer
and such other Indebtedness of equal priority to be purchased, repaid or
redeemed on a pro rata basis.
 
If any Excess Proceeds remain after consummation of an Asset Sale Offer, then
the Company or any Restricted Subsidiary thereof may use such remaining Excess
Proceeds for any purpose not otherwise prohibited by this Indenture. Upon
completion of any Asset Sale Offer, the amount of Excess Proceeds shall be reset
at zero.
 
In the event that the Company shall be required to commence an offer to Holders
to purchase Notes pursuant to this Section 4.11, it shall follow the procedures
specified in Sections 3.01 through 3.09.
 
Section 4.12 Sale and Leaseback Transactions.  The Company shall not, and shall
not permit any of its Restricted Subsidiaries to, enter into any sale and
leaseback transaction; provided that the Company and its Restricted Subsidiaries
may enter into a sale and leaseback transaction if:
 
(1) the Company or such Restricted Subsidiary could have
 
55

--------------------------------------------------------------------------------


 
(a) incurred Indebtedness in an amount equal to the Attributable Debt relating
to such sale and leaseback transaction under the Leverage Ratio test in the
first paragraph of Section 4.10 and
 
(b) incurred a Lien to secure such Indebtedness pursuant to Section 4.14 or the
definition of Permitted Liens; and
 
(2) the transfer of assets in that sale and leaseback transaction is permitted
by, and the Company or such Restricted Subsidiary applies the proceeds of such
transaction in compliance with, Section 4.11.
 
The foregoing restrictions shall not apply to a sale and leaseback transaction
if the lease is for a period, including renewal rights, of not in excess of
three years.
 
Section 4.13 Transactions with Affiliates.  The Company shall not, and shall not
permit any of its Restricted Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless:
 
(1) such Affiliate Transaction is on terms, taken as a whole, that are not less
favorable to the Company or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with a Person who is not an Affiliate; and
 
(2) the Company delivers to the Trustee:
 
(a) with respect to any Affiliate Transaction, or series of related Affiliate
Transactions, involving aggregate consideration given or received by the Company
or any such Restricted Subsidiary in excess of $15 million, a resolution of the
Board of Directors of the Company or CCI set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with this Section 4.13 and
that such Affiliate Transaction has been approved by a majority of the members
of such Board of Directors; and
 
(b) with respect to any Affiliate Transaction, or series of related Affiliate
Transactions, involving aggregate consideration given or received by the Company
or any such Restricted Subsidiary in excess of $50 million, an opinion as to the
fairness to the Holders of such Affiliate Transaction from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
standing.
 
The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:
 
(1) any existing employment agreement and employee benefit arrangement
(including stock purchase or option agreements, deferred compensation plans, and
retirement, savings or similar plans) entered into by the Company or any of its
 
56

--------------------------------------------------------------------------------


 
Subsidiaries and any employment agreement and employee benefit arrangements
entered into by the Company or any of its Restricted Subsidiaries in the
ordinary course of business;
 
(2) transactions between or among the Company and/or its Restricted
Subsidiaries;
 
(3) payment of reasonable directors fees to Persons who are not otherwise
Affiliates of the Company;
 
(4) customary indemnification and insurance arrangements in favor of directors
and officers, regardless of affiliation with the Company or any of its
Restricted Subsidiaries;
 
(5) payment of Management Fees;
 
(6) Restricted Payments that are permitted by Section 4.07 and Restricted
Investments that are permitted by Section 4.08;
 
(7) Permitted Investments;
 
(8) transactions pursuant to agreements existing on the Issue Date, as in effect
on the Issue Date, or as subsequently modified, supplemented, or amended, to the
extent that any such modifications, supplements or amendments comply with the
applicable provisions of the first paragraph of this Section 4.13;
 
(9) transactions contemplated by the Plan of Reorganization, including, without
limitation, the payment of Specified Fees and Expenses;
 
(10) contributions to the common equity capital of the Company or the issue or
sale of Equity Interests of the Company;
 
(11) the assignment and assumption of contracts (which contracts were entered
into prior to the Issue Date on an arms-length basis in the ordinary course of
business of the relevant Parent, reasonably related to the business of the
Company and the assignment and assumption of which would not result in the
incurrence of any Indebtedness by the Company or any Restricted Subsidiary) to a
Restricted Subsidiary by a Parent; and
 
(12) transactions with a Person that would otherwise be deemed Affiliate
Transactions solely because any Issuer or a Restricted Subsidiary owns Equity
Interests in such Person.
 
Section 4.14 Liens.  The Company shall not, directly or indirectly, create,
incur, assume or suffer to exist any Lien of any kind securing Indebtedness or
trade payables on any asset of the Company, whether owned on the Issue Date or
thereafter acquired, except Permitted Liens.
 
57

--------------------------------------------------------------------------------


 
Section 4.15 Existence.  Subject to Article 5, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect (i)
its limited liability company existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any such Restricted Subsidiary and (ii) the rights (charter and
statutory), licenses and franchises of the Company and its Subsidiaries;
provided, however, that the Company shall not be required to preserve any such
right, license or franchise, or the corporate, partnership or other existence of
any of its Restricted Subsidiaries (other than Capital Corp), if the Board of
Directors of the Company shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Company and its
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not
likely to result in a material adverse effect on the Company and its Restricted
Subsidiaries taken as a whole.
 
Section 4.16 Repurchase at the Option of Holders upon a Change of Control.  If a
Change of Control occurs, each Holder of Notes shall have the right to require
the Issuers to repurchase all or any part (equal to $1.00 in principal amount,
or in either case, an integral multiple thereof) of that Holder’s Notes pursuant
to a “Change of Control Offer.” In the Change of Control Offer, the Issuers
shall offer a “Change of Control Payment” in cash equal to 101% of the aggregate
principal amount of Notes repurchased plus accrued and unpaid interest thereon,
if any, to the date of purchase.
 
Within ten days following any Change of Control, the Issuers shall mail a notice
to each Holder (with a copy to the Trustee) describing the transaction or
transactions that constitute the Change of Control and stating:
 
(1) the purchase price and the purchase date, which shall not exceed 30 Business
Days from the date such notice is mailed (the “Change of Control Payment Date”);
 
(2) that any Note not tendered shall continue to accrue interest;
 
(3) that, unless the Issuers default in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Payment Date;
 
(4) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer shall be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Notes completed, or
transfer by book-entry transfer, to the Issuers, a depositary, if appointed, or
a Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day preceding the Change of Control Payment Date;
 
(5) that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for
 
58

--------------------------------------------------------------------------------


 
purchase, and a statement that such Holder is withdrawing his election to have
the Notes purchased; and
 
(6) that Holders whose Notes are being purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $1.00 in principal
amount or an integral multiple thereof.
 
The Issuers shall comply with the requirements of Rule 14e-1 under the Exchange
Act (or any successor rules) and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the repurchase of the Notes as a result of a Change of Control. To the
extent that the provisions of any securities laws or regulations conflict with
the provisions of this Section 4.16, the Issuers’ compliance with such laws and
regulations shall not in and of itself cause a breach of their obligations under
this Section 4.16.
 
On the Change of Control Payment Date, the Issuers shall, to the extent lawful:
 
(1) accept for payment all Notes or portions thereof properly tendered pursuant
to the Change of Control Offer;
 
(2) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions thereof so tendered; and
 
(3) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions thereof being purchased by the Issuers.
 
Notwithstanding anything to the contrary in this Indenture, if the Change of
Control Payment Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest shall be paid to
the Person in whose name a Note is registered on the Change of Control Payment
Date.
 
The Paying Agent shall promptly mail to each Holder of Notes so tendered the
Change of Control Payment for such Notes, and the Trustee shall promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any; provided that each such new Note shall be in a principal
amount of $1.00 or an integral multiple thereof. The Issuers shall publicly
announce the results of the Change of Control Offer on or as soon as practicable
after the Change of Control Payment Date.
 
The provisions described above that require the Issuers to make a Change of
Control Offer following a Change of Control shall be applicable regardless of
whether or not any other provisions in this Indenture are applicable.
 
Notwithstanding any other provision of this Section 4.16, the Issuers shall not
be required to make a Change of Control Offer upon a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements
 
59

--------------------------------------------------------------------------------


 
set forth in this Indenture applicable to a Change of Control Offer made by the
Issuers and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer.
 
Section 4.17 Limitations on Issuances of Guarantees of Indebtedness.  The
Company shall not permit any of its Restricted Subsidiaries, directly or
indirectly, to Guarantee or pledge any assets to secure the payment of any other
Indebtedness of the Company (the “Guaranteed Indebtedness”), unless:
 
(1) such Restricted Subsidiary simultaneously executes and delivers a
supplemental indenture providing for the Guarantee (a “Subsidiary Guarantee”) of
the payment of the Notes by such Restricted Subsidiary, and
 
(2) until one year after all the Notes have been paid in full in cash, such
Restricted Subsidiary waives and will not in any manner whatsoever claim or take
the benefit or advantage of, any rights of reimbursement, indemnity or
subrogation or any other rights against the Company or any other Restricted
Subsidiary thereof as a result of any payment by such Restricted Subsidiary
under its Subsidiary Guarantee;
 
provided that this paragraph shall not be applicable to any Guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.
 
If the Guaranteed Indebtedness is subordinated to the Notes, then the Guarantee
of such Guaranteed Indebtedness shall be subordinated to the Subsidiary
Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Notes.
 
Any Subsidiary Guarantee shall terminate upon the release of such guarantor from
its guarantee of the Guaranteed Indebtedness.
 
Section 4.18 Payments for Consent.  The Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
and is paid to all Holders of the Notes that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or amendment.
 
Section 4.19 Application of Fall-Away Covenants.  During any period of time that
(a) the Notes have Investment Grade Ratings from both Rating Agencies and (b) no
Default or Event of Default has occurred and is continuing under this Indenture,
the Company and its Restricted Subsidiaries shall not be subject to the
provisions of Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13 and clause (d)
of Section 5.01 (collectively, the “Suspended Covenants”).
 
If the Company and its Restricted Subsidiaries are not subject to the Suspended
Covenants for any period of time as a result of the previous sentence and,
subsequently, one, or both of the Rating Agencies withdraws its ratings or
downgrades the ratings assigned to the Notes below the required Investment Grade
Ratings or a Default or Event of Default occurs and is continuing, then the
Company and its Restricted Subsidiaries shall thereafter again be subject
 
60

--------------------------------------------------------------------------------


 
to the Suspended Covenants. The ability of the Company and its Restricted
Subsidiaries to make Restricted Payments after the time of such withdrawal,
downgrade, Default or Event of Default shall be calculated in accordance with
the terms of Section 4.07 as though such covenant had been in effect during the
entire period of time from the Issue Date.
 
Section 4.20 Anti-Layering Covenants.
 
(a) At all times, CCOH shall be a direct Restricted Subsidiary of the Company or
of a Restricted Subsidiary that Guarantees the Notes on an unsubordinated, full
and unconditional basis.
 
(b) The Company shall not permit any members of the CCOH Group to guarantee or
otherwise become an obligor with respect to any Indebtedness (“CCOH Guaranteed
Indebtedness”) of the Company or any Parent or any Subsidiary of a Parent other
than a member of the CCOH Group without Guaranteeing the Notes on an
unsubordinated basis pursuant to Section 4.16 hereof (treating all references
therein to “Guaranteed Indebtedness” as references to “CCOH Guaranteed
Indebtedness”).
 
(c) The Company shall not permit any member of the CCOH Group to create a Lien
on any of its assets or properties to secure the repayment of the Indebtedness
of the Company or any Parent or any Subsidiary of a Parent who is not itself a
member of the CCOH Group, unless:
 
(i) in the case of Liens securing Indebtedness that is subordinated in right of
payment to the Notes, the Notes are secured by a Lien on such property or assets
that is senior in priority to such Liens;
 
(ii) and in all other cases, the Notes are equally and ratably secured;
 
provided that any Lien which is granted under this covenant shall be
automatically discharged at the same time as the discharge of the Lien (other
than through the exercise of remedies with respect thereto) that gave rise to
the obligation to so secure the Notes or Guarantees.
 
ARTICLE V
 
SUCCESSORS
 
Section 5.01 Merger, Consolidation, or Sale of Assets.  Neither Issuer may,
directly or indirectly, (1) consolidate or merge with or into another Person
(whether or not such Issuer is the surviving Person) or (2) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to another Person;
unless:
 
(a) either:
 
(i) such Issuer is the surviving Person; or
 
61

--------------------------------------------------------------------------------


 
(ii) the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or to which such sale, assignment, transfer, conveyance
or other disposition shall have been made is a Person organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, provided that if the Person formed by or surviving any such
consolidation or merger with such Issuer is a Person other than a corporation, a
corporate co-issuer shall also be an obligor with respect to the Notes;
 
(b) the Person formed by or surviving any such consolidation or merger (if other
than such Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of such Issuer under the Notes and this Indenture pursuant to agreements
reasonably satisfactory to the Trustee;
 
(c) immediately after such transaction no Default or Event of Default exists;
and
 
(d) such Issuer or the Person formed by or surviving any such consolidation or
merger (if other than such Issuer) will, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the applicable period,
 
(x)           be permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Leverage Ratio test set forth in the first paragraph of Section
4.10; or
 
(y)           have a Leverage Ratio immediately after giving effect to such
consolidation or merger no greater than the Leverage Ratio immediately prior to
such consolidation or merger.
 
In addition, neither of the Issuers may, directly or indirectly, lease all or
substantially all of their properties or assets, in one or more related
transactions, to any other Person. The foregoing clause (d) shall not apply to a
sale, assignment, transfer, conveyance or other disposition of assets between or
among an Issuer and/or any of its Wholly Owned Restricted Subsidiaries.
 
Section 5.02 Successor Corporation Substituted.  Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the assets of either Issuer in
accordance with Section 5.01, the successor Person formed by such consolidation
or into which either Issuer is merged or to which such transfer is made shall
succeed to and (except in the case of a lease) be substituted for, and may
exercise every right and power of, such Issuer under this Indenture with the
same effect as if such successor Person had been named therein as such Issuer,
and (except in the case of a lease) such Issuer shall be released from the
obligations under the Notes and this Indenture, except with respect to any
obligations that arise from, or are related to, such transaction.
 
62

--------------------------------------------------------------------------------


 
ARTICLE VI
 
DEFAULTS AND REMEDIES
 
Section 6.01 Events of Default.  Each of the following is an “Event of Default”
with respect to the Notes:
 
(1) default for 30 consecutive days in the payment when due of interest on the
Notes;
 
(2) default in payment when due of the principal of or premium, if any, on the
Notes;
 
(3) failure by the Company or any of its Restricted Subsidiaries to comply with
the provisions of Sections 4.16 or 5.01;
 
(4) failure by the Company or any of its Restricted Subsidiaries for 30
consecutive days after written notice thereof has been given to the Issuers by
the Trustee, or to the Issuers and the Trustee by Holders of at least 25% of the
aggregate principal amount of the Notes then outstanding, to comply with any of
their other covenants or agreements in this Indenture;
 
(5) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is guaranteed by the Company or any of its Restricted Subsidiaries)
whether such Indebtedness or guarantee now exists, or is created after the Issue
Date, if that default:
 
(a) is caused by a failure to pay at final stated maturity the principal amount
of such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness on the date of such default (a “Payment Default”); or
 
(b) results in the acceleration of such Indebtedness prior to its express
maturity,
 
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$100 million or more;
 
(6) failure by the Company or any of its Restricted Subsidiaries to pay final
judgments which are non-appealable aggregating in excess of $100 million, net of
applicable insurance which has not been denied in writing by the insurer, which
judgments are not paid, discharged or stayed for a period of 60 days;
 
(7) the Company or any of its Significant Subsidiaries pursuant to or within the
meaning of any Bankruptcy Law:
 
63

--------------------------------------------------------------------------------


 
(a) commences a voluntary case,
 
(b) consents to the entry of an order for relief against it in an involuntary
case,
 
(c) consents to the appointment of a custodian of it or for all or substantially
all of its property,
 
(d) makes a general assignment for the benefit of its creditors; or
 
(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(a) is for relief against the Company or any of its Significant Subsidiaries in
an involuntary case;
 
(b) appoints a custodian of the Company or any of its Significant Subsidiaries
or for all or substantially all of the property of the Company or any of its
Significant Subsidiaries; or
 
(c) orders the liquidation of the Company or any of its Significant
Subsidiaries;
 
and the order or decree remains unstayed and in effect for 60 consecutive days.
 
If a Default is deemed to occur solely because a Default (the “Initial Default”)
already existed, then if such Initial Default is cured and is not continuing,
the Default or Event of Default resulting solely because the Initial Default
existed shall be deemed cured, and will be deemed annulled, waived and rescinded
without any further action required.
 
Section 6.02 Acceleration.  In the case of an Event of Default arising from
clauses (7) or (8) of Section 6.01 with respect to the Company, all outstanding
Notes shall become due and payable immediately without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee by notice to
the Issuers or the Holders of at least 25% in principal amount of the then
outstanding Notes by notice to the Issuers and the Trustee may declare all the
Notes to be due and payable immediately. The Holders of a majority in aggregate
principal amount of the Notes then outstanding by written notice to the Trustee
may on behalf of all of the Holders rescind an acceleration and its consequences
if the rescission would not conflict with any judgment or decree and if all
existing Events of Default (except nonpayment of principal, interest or premium
that has become due solely because of the acceleration) have been cured or
waived.
 
Section 6.03 Other Remedies.  If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of principal,
premium, if any, and interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.
 
64

--------------------------------------------------------------------------------


 
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.
 
Section 6.04 Waiver of Existing Defaults.  Holders of not less than a majority
in aggregate principal amount of the then outstanding Notes by notice to the
Trustee may on behalf of the Holders of all of the Notes waive any existing
Default or Event of Default and its consequences hereunder, except a continuing
Default or Event of Default in the payment of the principal of, or premium, if
any, or interest on, the Notes (provided, however, that the Holders of a
majority in aggregate principal amount of the then outstanding Notes may rescind
an acceleration and its consequences, including any related payment default that
resulted from such acceleration). Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.
 
Section 6.05 Control by Majority.  Holders of a majority in principal amount of
the then outstanding Notes may direct the time, method and place of conducting
any proceeding for exercising any remedy available to the Trustee or exercising
any trust or power conferred on it. However, the Trustee may refuse to follow
any direction that conflicts with law or this Indenture that the Trustee
determines may be prejudicial to the rights of other Holders of Notes or that
may involve the Trustee in personal liability. The Trustee may take any other
action which it deems proper that is not inconsistent with any such directive.
 
Section 6.06 Limitation on Suits.  A Holder of a Note may pursue a remedy with
respect to this Indenture or the Notes only if:
 
(a) the Holder of a Note gives to the Trustee written notice of a continuing
Event of Default;
 
(b) the Holders of at least 25% in principal amount of the then outstanding
Notes make a written request to the Trustee to pursue the remedy;
 
(c) such Holder of a Note or Holders of Notes offer and, if requested, provide
to the Trustee indemnity satisfactory to the Trustee against any loss, liability
or expense;
 
(d) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer and, if requested, the provision of indemnity; and
 
(e) during such 60-day period the Holders of a majority in principal amount of
the then outstanding Notes do not give the Trustee a direction inconsistent with
the request.
 
A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.
 
65

--------------------------------------------------------------------------------


 
Section 6.07 Rights of Holders of Notes to Receive Payment.  Notwithstanding any
other provision of this Indenture, the right of any Holder of a Note to receive
payment of principal, premium, if any, and interest on the Note, on or after the
respective due dates expressed in the Note (including in connection with an
offer to purchase), or to bring suit for the enforcement of any such payment on
or after such respective dates, shall not be impaired or affected without the
consent of such Holder.
 
Section 6.08 Collection Suit by Trustee.  If an Event of Default specified in
Section 6.01(1) or (2) occurs and is continuing, the Trustee is authorized to
recover judgment in its own name and as trustee of an express trust against the
Issuers for the whole amount of principal of, premium, if any, and interest
remaining unpaid on the Notes and interest on overdue principal and, to the
extent lawful, interest and such further amount as shall be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.
 
Section 6.09 Trustee May File Proofs of Claim.  The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders of the Notes allowed in any
judicial proceedings relative to the Issuers (or any other obligor upon the
Notes), their creditors or their property and shall be entitled and empowered to
collect, receive and distribute any money or other property payable or
deliverable on any such claims and any custodian in any such judicial proceeding
is hereby authorized by each Holder to make such payments to the Trustee, and in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07. To the
extent that the payment of any such compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 7.07 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Holders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.
 
Section 6.10 Priorities.  If the Trustee collects any money pursuant to this
Article, it shall pay out the money in the following order:
 
First: to the Trustee, its agents and attorneys for amounts due under Section
7.07, including payment of all compensation, expense and liabilities incurred,
and all advances made, by the Trustee and the costs and expenses of collection;
 
66

--------------------------------------------------------------------------------


 
Second: to Holders of Notes for amounts due and unpaid on the Notes for
interest, ratably, without preference or priority of any kind, according to the
amounts due and payable on the Notes for interest;
 
Third: to Holders of Notes for amounts due and unpaid on the Notes for principal
and premium, ratably, without preference or priority of any kind, according to
the amounts due and payable on the Notes for principal and premium,
respectively; and
 
Fourth: to the Issuers or to such party as a court of competent jurisdiction
shall direct.
 
The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.
 
Section 6.11 Undertaking for Costs.  In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section does not apply to a
suit by the Trustee, a suit by a Holder of a Note pursuant to Section 6.07, or a
suit by Holders of more than 10% in principal amount of the then outstanding
Notes.
 
ARTICLE VII
 
TRUSTEE
 
Section 7.01 Duties of Trustee.
 
(1) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
 
(2) Except during the continuance of an Event of Default:
 
(a) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
 
(b) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions required to be furnished to the Trustee
hereunder and conforming to the requirements of this Indenture. However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture (but need not
 
67

--------------------------------------------------------------------------------


 
confirm or investigate the accuracy of any mathematical calculations or other
facts stated therein).
 
(3) The Trustee may not be relieved from liabilities for its own gross negligent
action, its own gross negligent failure to act, or its own willful misconduct,
except that:
 
(a) this paragraph does not limit the effect of paragraph (2) of this Section;
 
(b) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was grossly
negligent in ascertaining the pertinent facts; and
 
(c) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05.
 
(4) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (1),
(2), and (3) of this Section 7.01.
 
(5) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability. The Trustee shall be under no obligation
to exercise any of its rights and powers under this Indenture at the request of
any Holders, unless such Holder shall have offered to the Trustee security and
indemnity satisfactory to it against any loss, liability, claim, damage or
expense.
 
(6) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.
 
(7) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or documents.
 
Section 7.02 Rights of Trustee.
 
(1) The Trustee may conclusively rely upon any document (whether in its original
or facsimile form) believed by it to be genuine and to have been signed or
presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document.
 
(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection and the
 
68

--------------------------------------------------------------------------------


 
written advice or opinion of such counsel or any Opinion of Counsel shall be
full and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
 
(3) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
 
(4) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.
 
(5) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from either of the Issuers shall be sufficient if
signed by an Officer of such Issuer.
 
(6) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders shall have offered to the Trustee reasonable
security or indemnity satisfactory to it against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.
 
(7) The Trustee shall not be charged with knowledge of any Default or Event of
Default unless either (a) a Responsible Officer of the Trustee shall have actual
knowledge of such Default or Event of Default or (b) written notice of such
Default or Event of Default shall have been given to and received by a
Responsible Officer of the Trustee by the Issuers or any Holder.
 
(8) In no event shall the Trustee be responsible or liable for special, indirect
or consequential loss or damage of any kind whatsoever (including loss of
profit) irrespective of whether the Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action.
 
(9) The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed by the Trustee to act hereunder.
 
Section 7.03 Individual Rights of Trustee.  The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Issuers or any Affiliate of the Issuers with the same rights it would
have if it were not Trustee. However, in the event that the Trustee acquires any
conflicting interest it must eliminate such conflict within 90 days, apply to
the SEC for permission to continue as trustee or resign. Any Agent may do the
same with like rights and duties. The Trustee is also subject to Sections 7.10
and 7.11.
 
Section 7.04 Trustee’s Disclaimer.  The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Notes, it shall not be accountable for the Issuers’ use of the proceeds from the
Notes or any money paid to the Issuers or upon the Issuers’ direction under any
provision of this Indenture, it shall not be responsible for
 
69

--------------------------------------------------------------------------------


 
the use or application of any money received by any Paying Agent other than the
Trustee, and it shall not be responsible for any statement or recital herein or
any statement in the Notes or any other document in connection with the sale of
the Notes or pursuant to this Indenture other than its certificate of
authentication.
 
Section 7.05 Notice of Defaults.  If a Default or Event of Default occurs and is
continuing and if it is known to a Responsible Officer of the Trustee, the
Trustee shall mail to Holders of Notes a notice of the Default or Event of
Default within 90 days after the Trustee acquires knowledge thereof. Except in
the case of a Default or Event of Default in payment of principal of, premium,
if any, or interest on any Note, the Trustee may withhold the notice if and so
long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders of the Notes.
 
Section 7.06 Reports by Trustee to Holders of the Notes.  By May 15th of each
year, and for so long as Notes remain outstanding, the Trustee shall mail to the
Holders of the Notes a brief report dated as of such reporting date that
complies with TIA Section 313(a) (but if no event described in TIA Section
313(a) has occurred within the twelve months preceding the reporting date, no
report need be transmitted). The Trustee also shall comply with TIA Section
313(b)(2). The Trustee shall also transmit by mail all reports as required by
TIA Section 313(c).
 
A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA Section 313(d). The Issuers shall
promptly notify the Trustee when the Notes are listed on any stock exchange.
 
Section 7.07 Compensation and Indemnity.  The Issuers, jointly and severally,
shall pay to the Trustee from time to time reasonable compensation for its
acceptance of this Indenture, the  Registration Rights Agreement and any other
document delivered in connection with any of such agreements and its services
under any of such agreements or other documents, as separately agreed in
writing. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuers shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and
expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable compensation, disbursements
and expenses of the Trustee’s agents and counsel.
 
The Issuers shall, jointly and severally, indemnify the Trustee against any and
all losses, liabilities, claims, damages or expenses (including reasonable legal
fees and expenses) incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture, the Registration Rights
Agreement and any other document delivered in connection therewith (including
this Section 7.07) and defending itself against any claim (whether asserted by
the Issuers or any Holder or any other person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, except to
the extent any such loss, liability or expense is determined to have been caused
by its own gross negligence or willful misconduct. The Trustee shall notify the
Issuers promptly of any claim for which it may seek indemnity. Failure by the
Trustee to so notify the Issuers shall not relieve the Issuers of their
obligations hereunder. The Issuers shall defend the claim and the Trustee shall
cooperate in the defense. The Trustee may have separate
 
70

--------------------------------------------------------------------------------


 
counsel and the Issuers shall pay the reasonable fees and expenses of such
counsel. The Issuers need not pay for any settlement made without their consent,
which consent shall not be unreasonably withheld.
 
The obligations of the Issuers under this Section 7.07 shall survive resignation
or removal of the Trustee and the satisfaction and discharge of this Indenture.
 
To secure the Issuers’ payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal and interest on particular
Notes. Such Lien shall survive the resignation or removal of the Trustee and the
satisfaction and discharge of this Indenture.
 
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(7) or (8) occurs, the expenses and the compensation
for the services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.
 
The Trustee shall comply with the provisions of TIA Section 313(b)(2) to the
extent applicable.
 
Section 7.08 Replacement of Trustee. A resignation or removal of the Trustee and
appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section.
 
The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuers. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Issuers in writing. The Issuers may remove the
Trustee if:
 
(a) the Trustee fails to comply with Section 7.10;
 
(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;
 
(c) a custodian or public officer takes charge of the Trustee or its property;
or
 
(d) the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.
 
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers, or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
at the expense of the Issuers any court of competent jurisdiction for the
appointment of a successor Trustee.
 
71

--------------------------------------------------------------------------------


 
If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
 
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07. Notwithstanding
replacement of the Trustee pursuant to this Section 7.08, the Issuers’
obligations under Section 7.07 shall continue for the benefit of the retiring
Trustee.
 
Section 7.09 Successor Trustee by Merger, etc.  If the Trustee consolidates,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation, the successor corporation without any
further act shall be the successor Trustee.
 
Section 7.10 Eligibility; Disqualification.  There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $100 million as set forth in its most
recent published annual report of condition.
 
This Indenture shall always have a Trustee who satisfies the requirements of TIA
Section 310(a)(1), (2) and (5). The Trustee is subject to TIA Section 310(b).
 
Section 7.11 Preferential Collection of Claims Against the Issuers.  The Trustee
is subject to TIA Section 311(a), excluding any creditor relationship listed in
TIA Section 311(b). A Trustee who has resigned or been removed shall be subject
to TIA Section 311(a) to the extent indicated therein.
 
ARTICLE VIII
 


 
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.  The
Issuers and any Parent Guarantor may, at any time, elect to have either Section
8.02 or 8.03 be applied to all outstanding Notes and any Note Guarantee upon
compliance with the conditions set forth below in this Article 8.
 
Section 8.02 Legal Defeasance and Discharge. Upon the exercise by the Issuers
and any Parent Guarantor under Section 8.01 of the option applicable to this
Section 8.02, the Issuers and any Parent Guarantor shall, subject to the
satisfaction of the conditions set forth in Section 8.04, be deemed to have been
discharged from their obligations with respect to all outstanding Notes and any
Note Guarantee on the date the conditions set forth below are satisfied
(hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance means that
the Issuers and any Parent
 
72

--------------------------------------------------------------------------------


 
Guarantor shall be deemed to have paid and discharged the entire Indebtedness
represented by the outstanding Notes, which shall thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 and the other Sections of
this Indenture referred to in (a) and (b) below, and to have satisfied all their
other obligations under such Notes, this Indenture, any Note Guarantee and the
Registration Rights Agreement (and the Trustee, on demand of and at the expense
of the Issuers, shall execute proper instruments acknowledging the same), except
for the following provisions which shall survive until otherwise terminated or
discharged hereunder:
 
(a) the rights of Holders of outstanding Notes to receive payments in respect of
the principal of, premium, if any, and interest on such Notes when such payments
are due from the trust referred to below;
 
(b) the Issuers’ obligations with respect to the Notes concerning issuing
temporary Notes, registration of Notes, mutilated, destroyed, lost or stolen
Notes and the maintenance of an office or agency for payment and money for
security payments held in trust;
 
(c) the rights, powers, trusts, duties and immunities of the Trustee and the
Issuers’ obligations in connection therewith; and
 
(d) the Legal Defeasance provisions of this Indenture.
 
Subject to compliance with this Article 8, the Issuers may exercise their option
under this Section 8.02 notwithstanding the prior exercise of their option under
Section 8.03.
 
Section 8.03 Covenant Defeasance.  Upon the exercise by the Issuers and any
Parent Guarantor under Section 8.01 of the option applicable to this Section
8.03, the Issuers and any Parent Guarantor shall, subject to the satisfaction of
the conditions set forth in Section 8.04, be released from their obligations
under the covenants contained in Article 5 and Sections 4.03, 4.07, 4.08, 4.09,
4.10, 4.11, 4.12, 4.13, 4.14, 4.16, 4.17 and 4.19 with respect to the
outstanding Notes and any Note Guarantee on and after the date the conditions
set forth in Section 8.04 are satisfied (hereinafter, “Covenant Defeasance”),
and the Notes shall thereafter be deemed not “outstanding” for the purposes of
any direction, waiver, consent or declaration or act of Holders (and the
consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes may not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes and any Note Guarantee, the Issuers may omit to comply with
and shall have no liability in respect of any term, condition or limitation set
forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a Default or an Event of Default
under Section 6.01, but, except as specified above, the remainder of this
Indenture and such Notes shall be unaffected thereby. In addition, upon the
Issuers’ exercise under Section 8.01 of the option applicable to this Section
8.03, subject to the satisfaction of the conditions set forth in Section 8.04,
Sections 6.01(3) through 6.01(6) shall not constitute Events of Default. In
addition, upon Covenant Defeasance, any Note Guarantee will be released.
 
73

--------------------------------------------------------------------------------


 
Section 8.04 Conditions to Legal or Covenant Defeasance.  The following shall be
the conditions to the application of either Section 8.02 or 8.03 to the
outstanding Notes:
 
In order to exercise either Legal Defeasance or Covenant Defeasance:
 
(1) the Issuers or any Parent Guarantor must irrevocably deposit, or cause to be
deposited,  with the Trustee, in trust, for the benefit of the Holders of the
Notes, cash in U.S. dollars, non-callable Government Securities, or a
combination thereof, in such amounts as are expected to be sufficient, in the
opinion of a nationally recognized firm of independent public accountants, to
pay the principal of, premium, if any, and interest on the outstanding Notes on
the stated maturity or on the applicable redemption date, as the case may be,
and the Issuers and any Parent Guarantor must specify whether the Notes shall be
defeased to maturity or to a particular redemption date;
 
(2) in the case of Legal Defeasance, the Issuers shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that
 
(a) the Issuers and any Parent Guarantor have received from, or there has been
published by, the Internal Revenue Service a ruling; or
 
(b) since the Issue Date, there has been a change in the applicable federal
income tax law,
 
in either case of (a) or (b) immediately above, to the effect that, and based
thereon such Opinion of Counsel shall confirm that, the Holders of the
outstanding Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such Legal Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Legal Defeasance had not occurred;
 
(3) in the case of Covenant Defeasance, the Issuers or any Parent Guarantor
shall have delivered to the Trustee an Opinion of Counsel confirming that the
Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Covenant Defeasance had not
occurred;
 
(4) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit and the grant of any Lien
securing such borrowing);
 
(5) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under any material agreement or instrument
(other than this Indenture) to which the Issuers or any of their Restricted
Subsidiaries is a party or by which the Issuers or any of their Restricted
Subsidiaries is bound;
 
74

--------------------------------------------------------------------------------


 
(6) the Issuers or any Parent Guarantor must have delivered to the Trustee an
Officers’ Certificate stating that the deposit was not made by the Issuers with
the intent of preferring the Holders of the Notes over the other creditors of
the Issuers or any Parent Guarantor with the intent of defeating, hindering,
delaying or defrauding creditors of the Issuers, any Parent Guarantor or others;
and
 
(7) the Issuers or any Parent Guarantor must have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that all
conditions precedent relating to the Legal Defeasance or the Covenant Defeasance
have been complied with.
 
Notwithstanding the foregoing, the Opinion of Counsel required by clause (2)
above with respect to a Legal Defeasance need not be delivered and the
conditions set forth in clause 4(b) shall not apply if all Notes not theretofore
delivered to the Trustee for cancellation
 
(a) have become due and payable or
 
(b) will become due and payable on the maturity date or a redemption date within
one year under arrangements satisfactory to the Trustee for the giving of notice
of redemption by the Trustee in the name, and at the expense, of the Issuers.
 
Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.  Subject to Section 8.06, all money and
non-callable Government Securities (including the proceeds thereof) deposited
with the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.05, the “Trustee”) pursuant to Section 8.04 in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Issuers acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, premium, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.
 
The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.
 
Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or non-callable Government Securities held by it as provided in
Section 8.04 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
8.04(1)), are in excess of the amount thereof that would then be required to be
deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.
 
75

--------------------------------------------------------------------------------


 
Section 8.06 Repayment to Issuers.  Any money deposited with the Trustee or any
Paying Agent, or then held by the Issuers, in trust for the payment of the
principal of, premium, if any, or interest on any Note and remaining unclaimed
for two years after such principal, and premium, if any, or interest has become
due and payable shall be paid to the Issuers on their request or (if then held
by the Issuers) shall be discharged from such trust; and the Holder of such Note
shall thereafter look only to the Issuers for payment thereof, and all liability
of the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Issuers as trustee thereof, shall thereupon cease; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such repayment, may at the expense of the Issuers cause to be published
once, in The New York Times and The Wall Street Journal (national edition),
notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such notification
or publication, any unclaimed balance of such money then remaining shall be
repaid to the Issuers.
 
Section 8.07 Reinstatement. If the Trustee or Paying Agent is unable to apply
any United States dollars or non-callable Government Securities in accordance
with Section 8.02 or 8.03, as the case may be, by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Issuers’ obligations under this
Indenture and the Notes, shall be revived and reinstated as though no deposit
had occurred pursuant to Section 8.02 or 8.03 until such time as the Trustee or
Paying Agent is permitted to apply all such money in accordance with Section
8.02 or 8.03, as the case may be; provided, however, that, if the Issuers make
any payment of principal of, premium, if any, or interest on any Note following
the reinstatement of their obligations, the Issuers shall be subrogated to the
rights of the Holders of such Notes to receive such payment from the money held
by the Trustee or Paying Agent.
 
ARTICLE IX

 
AMENDMENT, SUPPLEMENT AND WAIVER
 
Section 9.01 Without Consent of Holders of Notes. Notwithstanding Section 9.02
of this Indenture, the Issuers, any Parent Guarantor and the Trustee may amend
or supplement this Indenture, the Notes or any Note Guarantee without the
consent of any Holder of a Note:
 
(1) to cure any ambiguity, defect or inconsistency;
 
(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;
 
(3) to provide for or confirm the issuance of Additional Notes or any Exchange
Notes;
 
(4) to provide for the assumption of the Issuers’ or any Parent Guarantor’s
obligations to Holders of Notes in the case of a merger or consolidation or sale
of all or substantially all of the assets of the Issuers pursuant to Article 5;
 
(5) to add a Note Guarantee;
 
76

--------------------------------------------------------------------------------


 
(6) to release any Subsidiary Guarantee in accordance with the provisions of
this Indenture;
 
(7) to make any change that would provide any additional rights or benefits to
the Holders of Notes or that does not adversely affect the legal rights under
this Indenture of any Holder;
 
(8) to add a guarantor; or
 
(9) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA or otherwise as necessary to
comply with applicable law.
 
Upon the request of the Issuers and any Parent Guarantor accompanied by a
resolution of their respective boards of directors or the Board of Directors of
CCI authorizing the execution of any such amended or supplemental Indenture,
Notes or Note Guarantee (or an amendment or supplement of any of the foregoing),
and upon receipt by the Trustee of the documents described in Section 7.02, the
Trustee shall join with the Issuers and any Parent Guarantor in the execution of
any amended or supplemental Indenture, Notes or Note Guarantee authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental Indenture, Notes or
Note Guarantee that affects its own rights, duties or immunities under this
Indenture, Notes, or Note Guarantee or otherwise.
 
Section 9.02 With Consent of Holders of Notes.  Except as provided below in this
Section 9.02, this Indenture, the Notes or any Note Guarantee may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the Notes then outstanding. This includes consents obtained
in connection with a purchase of, or a tender offer or exchange offer for,
Notes. Any existing Default or compliance with any provision of this Indenture,
the Notes or any Note Guarantee (other than any provision relating to the right
of any Holder to bring suit for the enforcement of any payment of principal,
premium, if any, and interest on such Holder’s Notes, on or after the scheduled
due dates expressed in the Notes) may be waived with the consent of the Holders
of a majority in aggregate principal amount of the Notes then outstanding
(including consents obtained in connection with a purchase of, or a tender offer
or exchange offer for, Notes). Section 2.08 shall determine which Notes are
considered to be “outstanding” for purposes of this Section 9.02.
 
Upon the request of the Issuers and any Parent Guarantor accompanied by a
resolution of their respective boards of directors or the Board of Directors of
CCI authorizing the execution of any such amended or supplemental Indenture,
Notes or Note Guarantee (or an amendment or supplement of any of the foregoing),
and upon the filing with the Trustee of evidence satisfactory to the Trustee of
the consent of the Holders of Notes as aforesaid, and upon receipt by the
Trustee of the documents (if any) described in Section 7.02, the Trustee shall
join with the Issuers and any Parent Guarantor in the execution of such amended
or supplemental Indenture, Notes or Note Guarantee (or such amendment or
supplement) unless such amended or supplemental Indenture, Notes or Note
Guarantee (or such amendment or supplement) directly affects the Trustee’s own
rights, duties or immunities under this Indenture, Notes or Note
 
77

--------------------------------------------------------------------------------


 
Guarantee or otherwise, in which case the Trustee may in its discretion, but
shall not be obligated to, enter into such amended or supplemental Indenture,
Notes or Note Guarantee (or such amendment or supplement).
 
It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.
 
After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuers to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture, Notes or Note Guarantee (or such amendment) or waiver. Without the
consent of each Holder affected thereby, an amendment, supplement or waiver
under this Section 9.02 may not (with respect to any Notes held by such Holder):
 
(1) reduce the principal amount of such Notes;
 
(2) change the fixed maturity of such Notes or reduce the premium payable upon
redemption of such Notes;
 
(3) reduce the rate of or extend the time for payment of interest on such Notes;
 
(4) waive a Default or an Event of Default in the payment of principal of, or
premium, if any, or interest on the Notes (except a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of the Notes and a waiver of the payment default that resulted from such
acceleration);
 
(5) make such Notes payable in money other than that stated in such Notes;
 
(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults applicable to any Notes or the rights of Holders thereof to
receive payments of principal of, or premium, if any, or interest on such Notes;
 
(7) waive a redemption payment with respect to such Notes (other than a payment
required by Section 4.11 or 4.16); or
 
(8) make any change in this Section 9.02.
 
Section 9.03 Compliance with Trust Indenture Act.  Every amendment or supplement
to this Indenture or the Notes shall be set forth in an amended or supplemental
Indenture that complies with the TIA as then in effect.
 
Section 9.04 Revocation and Effect of Consents.  Until an amendment, supplement
or waiver becomes effective, a consent to it by a Holder of a Note is a
continuing consent by the Holder of a Note and every subsequent Holder of a Note
or portion of a Note that evidences the
 
78

--------------------------------------------------------------------------------


 
same debt as the consenting Holder’s Note, even if notation of the consent is
not made on any Note. However, any such Holder of a Note or subsequent Holder of
a Note may revoke the consent as to its Note if the Trustee receives written
notice of revocation before the date the waiver, supplement or amendment becomes
effective. After an amendment, supplement or waiver becomes effective, it shall
bind every Holder. An amendment, supplement or waiver becomes effective once
both (i) the requisite number of consents have been received by the Issuers or
the Trustee and (ii) such amendment, supplement or waiver has been executed by
the Company and the Trustee.
 
The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date.
 
Section 9.05 Notation on or Exchange of Notes
 
.  The Trustee may place an appropriate notation about an amendment, supplement
or waiver on any Note thereafter authenticated. The Issuers in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.
 
Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.
 
Section 9.06 Trustee to Sign Amendments, etc.  The Trustee shall sign any
amended or supplemental Indenture, Notes or Note Guarantee (or an amendment or
supplement to any of the foregoing) authorized pursuant to this Article 9 if the
amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee under this Indenture or otherwise. The
Issuers and any Parent Guarantor may not sign an amendment or supplemental
Indenture until their respective boards of directors or the Board of Directors
of CCI approves it. In executing any amended or supplemental indenture, the
Trustee shall be provided with and (subject to Section 7.01) shall be fully
protected in relying upon, in addition to the documents required by Section
11.04, an Officer’s Certificate and an Opinion of Counsel, in each case from
each of the Issuers, stating that the execution of such amended or supplemental
indenture is authorized or permitted by this Indenture.
 
ARTICLE X

 
GUARANTEE
 
Section 10.01 Unconditional Guarantee.  If any Parent is added as a
guarantor,  such Parent Guarantor unconditionally guarantees, on a senior
unsecured basis, to the Holders of all Notes authenticated and delivered by the
Trustee and to the Trustee and its successors and assigns that: (i) the
principal of and interest on the Notes will be promptly paid in full when due,
subject to any applicable grace period, whether at maturity, by acceleration or
otherwise, and interest on the overdue principal, if any, and interest on any
interest, to the extent lawful, of the
 
79

--------------------------------------------------------------------------------


 
Notes and all other Obligations of the Issuers to the Holders or the Trustee
hereunder or thereunder will be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and (ii) in case of any extension
of time of payment or renewal of any Notes or of any such other Obligations, the
same will be promptly paid in full when due or performed in accordance with the
terms of the extension or renewal, subject to any applicable grace period,
whether at stated maturity, by acceleration or otherwise. Any Parent Guarantor
agrees that its obligations hereunder shall be unconditional, irrespective of
the validity, regularity or enforceability of the Notes or this Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Issuers, and action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor. Any Parent Guarantor waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of any Issuer, any right to require a proceeding first against an Issuer,
protest, notice and all demands whatsoever and covenants that any Note Guarantee
will not be discharged except by complete performance of the Obligations
contained in the Notes, this Indenture and any Note Guarantee, and waives any
and all defenses available to a surety (other than payment in full). If any
Holder or the Trustee is required by any court or otherwise to return to the
Issuers or any Parent Guarantor, or any custodian, trustee, liquidator or other
similar official acting in relation to the Issuers or any Parent Guarantor, any
amount paid by the Issuers or any Parent Guarantor to the Trustee or such
Holder, any Note Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect. Any Parent Guarantor further agrees that,
as between any Parent Guarantor, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 for the purposes of any Note
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Obligations guaranteed hereby, and (y) in
the event of any acceleration of such obligations as provided in Article 6, such
Obligations (whether or not due and payable) shall forthwith become due and
payable by any Parent Guarantor for the purpose of any Note Guarantee.
 
Section 10.02 Severability.  In case any provision of any Note Guarantee shall
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
Section 10.03 Waiver of Subrogation.  Until all Obligations under the Notes are
paid in full, any Parent Guarantor irrevocably waives any claims or other rights
which it may now or hereafter acquire against the Issuer that arise from the
existence, payment, performance or enforcement of any Parent Guarantor’s
Obligations under its Note Guarantee and this Indenture, including any right of
subrogation, reimbursement, exoneration, indemnification, and any right to
participate in any claim or remedy of any Holder against the Issuers, whether or
not such claim, remedy or right arises in equity, or under contract, statute or
common law, including the right to take or receive from the Issuers, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to any Parent Guarantor in violation of the preceding sentence and
the Notes shall not have been paid in full, such amount shall have been deemed
to have been paid to any Parent Guarantor for the benefit of, and held in trust
for the benefit of, the Holders, and shall forthwith be paid to the Trustee for
the benefit of the Holders to be credited and applied upon the Notes, whether
matured or unmatured, in accordance with the terms of this Indenture.
 
80

--------------------------------------------------------------------------------


 
Section 10.04 Execution of Note Guarantee.  To evidence its Note Guarantee to
the Holders set forth in this Article 10, any Parent Guarantor agrees to execute
the Note Guarantee endorsed on each Note ordered to be authenticated and
delivered by the Trustee. Any Parent Guarantor agrees that its Note Guarantee
set forth in this Article 10 shall remain in full force and effect
notwithstanding any failure to endorse on each Note a notation of such Note
Guarantee. Each such Note Guarantee shall be signed on behalf of any Parent
Guarantor by one of its authorized Officers prior to the authentication of the
Note on which it is endorsed, and the delivery of such Note by the Trustee,
after the authentication thereof hereunder, shall constitute due delivery of
such Note Guarantee on behalf of any Parent Guarantor. Such signatures upon any
Note Guarantee may be by manual or facsimile signature of such Officer and may
be imprinted or otherwise reproduced on any Note Guarantee, and in case any such
Officer who shall have signed any Note Guarantee shall cease to be such Officer
before the Note on which such Note Guarantee is endorsed shall have been
authenticated and delivered by the Trustee or disposed of by the Issuers, such
Note nevertheless may be authenticated and delivered or disposed of as though
the Person who signed any Note Guarantee had not ceased to be such Officer of
any Parent Guarantor.
 
Section 10.05 Waiver of Stay, Extension or Usury Laws.  Any Parent Guarantor
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay or extension law or any usury law or other law that
would prohibit or forgive it from performing any Note Guarantee as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Indenture; and (to the extent
that it may lawfully do so) any Parent Guarantor hereby expressly waives all
benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.
 
ARTICLE XI

 
MISCELLANEOUS
 
Section 11.01 Trust Indenture Act Controls.  If any provision of this Indenture
limits, qualifies or conflicts with the duties imposed by TIA Section 318(c),
the imposed duties shall control.
 
Section 11.02 Notices.  Any notice or communication by the Issuers or the
Trustee to the others is duly given if in writing and delivered in Person or
mailed by first class mail (registered or certified, return receipt requested),
telex, telecopier or overnight air courier guaranteeing next day delivery, to
the others’ address:
 
81

--------------------------------------------------------------------------------


 
If to the Issuers:
 
CCH II, LLC
CCH II Capital Corp.
Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
Telecopier No.: (314) 965-6640
Attention: Corporate Secretary
 
With a copy to:
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Telecopier No.: (212) 446-4900
Attention: Christian O. Nagler, Esq.
 
If to the Trustee:
The Bank of New York Mellon Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Telecopier No.: (312) 827-8542
Attention: Corporate Trust Department
 
The Issuers or the Trustee, by notice to the others may designate additional or
different addresses for subsequent notices or communications.
 
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.
 
Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA Section 313(c), to the extent required by the TIA. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders.
 
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it. If
the Issuers mail a notice or communication to Holders, it shall mail a copy to
the Trustee and each Agent at the same time.
 
82

--------------------------------------------------------------------------------


 
Section 11.03 Communication by Holders of Notes with Other Holders of
Notes.  Holders may communicate pursuant to TIA Section 312(b) with other
Holders with respect to their rights under this Indenture or the Notes. The
Issuers, any Parent Guarantor, the Trustee, the Registrar and anyone else shall
have the protection of TIA Section 312(c).
 
Section 11.04 Certificate and Opinion as to Conditions Precedent.  Upon any
request or application by the Issuers to the Trustee to take any action under
this Indenture, the Issuers shall furnish to the Trustee:
 
(1) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05)
stating that, in the opinion of the signers, all conditions precedent and
covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
 
(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 11.05) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.
 
Section 11.05 Statements Required in Certificate or Opinion.  Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture (other than a certificate provided pursuant to TIA Section
314(a)(4)) shall comply with the provisions of TIA Section 314(e) and shall
include:
 
(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;
 
(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
 
(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
 
Section 11.06 Rules by Trustee and Agents.  The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.
 
Section 11.07 No Personal Liability of Directors, Officers, Employees,
Incorporators, Members and Stockholders.  No director, officer, employee or
incorporator of the Issuers or any Parent Guarantor, as such, and no member or
stockholder of the Issuers or any Parent Guarantor, as such, shall have any
liability for any obligations of the Issuers or any Parent Guarantor under the
Notes, this Indenture, any Note Guarantee or the Registration Rights Agreement,
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of
 
83

--------------------------------------------------------------------------------


 
Notes by accepting a Note and any Note Guarantee waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes and any Note Guarantee.
 
Section 11.08 Governing Law.  THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS INDENTURE AND THE NOTES AND ANY NOTE
GUARANTEE WITHOUT GIVING EFFECT TO THE APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE OR THE NOTES OR ANY NOTE GUARANTEE.
 
Section 11.09 No Adverse Interpretation of Other Agreements.  This Indenture may
not be used to interpret any other indenture, loan or debt agreement of the
Issuers, their Parents or their Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.
 
Section 11.10 Successors.  All agreements of the Issuers and any Parent
Guarantor in this Indenture and the Notes, as the case may be, shall bind their
respective successors. All agreements of the Trustee in this Indenture shall
bind its successors.
 
Section 11.11 Severability.  In case any provision in this Indenture or the
Notes, as the case may be, shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
 
Section 11.12 Counterpart Originals.  The parties may sign any number of copies
of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
 
Section 11.13 Table of Contents, Headings, etc.  The Table of Contents,
Cross-Reference Table and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions.
 
Section 11.14 Waiver of Jury Trial.  EACH OF THE ISSUERS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.
 
Section 11.15 Force Majeure.  In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use
 
84

--------------------------------------------------------------------------------


 
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
 
ARTICLE XII

 
SATISFACTION AND DISCHARGE
 
Section 12.01 Satisfaction and Discharge of Indenture.  This Indenture, the
Notes, any Note Guarantee and the Registration Rights Agreement shall cease to
be of further effect (except as to any surviving rights of registration of
transfer or exchange of Notes herein expressly provided for), and the Trustee,
on demand of and at the expense of the Issuers, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, the Notes, any Note
Guarantee and the Registration Rights Agreement, when
 
(1) either:
 
(a) all Notes theretofore authenticated and delivered (other than (i) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.07 and (ii) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuers and thereafter repaid to the Issuers or discharged from such trust,)
have been delivered to the Trustee for cancellation; or
 
(b) all such Notes not theretofore delivered to the Trustee for cancellation:
 
(i) have become due and payable, or
 
(ii) will become due and payable at their Stated Maturity within one year, or
 
(iii) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuers,
 
and the Issuers, in the case of (i), (ii) or (iii) above, have deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such Notes
not theretofore delivered to the Trustee for cancellation, for principal (and
premium, if any) and interest to the date of such deposit (in the case of Notes
which have become due and payable) or to the maturity or redemption thereof, as
the case may be;
 
(2) the Issuers have paid or caused to be paid all other sums payable hereunder
by the Issuers; and
 
(3) each of the Issuers has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
 
85

--------------------------------------------------------------------------------


 
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.
 
Notwithstanding the satisfaction and discharge of this Indenture pursuant to
this Article 12, the obligations of the Issuers to the Trustee under Section
7.07, and, if money shall have been deposited with the Trustee pursuant to
subclause (b) of clause (1) of this Section, the obligations of the Trustee
under Section 12.02 shall survive such satisfaction and discharge.
 
Section 12.02 Application of Trust Money.  All money deposited with the Trustee
pursuant to Section 12.01 shall be held in trust and applied by it, in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent as the Trustee may determine, to the
Persons entitled thereto, of the principal (and premium, if any) and interest
for whose payment such money has been deposited with the Trustee.
 
[Signatures on following page]
 

 
86

--------------------------------------------------------------------------------

 

Dated as of                             , 2009
 
 
CCH II, LLC, as an Issuer



 
By:
 _________________________  

 
Name: Eloise Schmitz

 
Title: Executive Vice President and Chief Financial Officer





 
CCH II CAPITAL CORP., as an Issuer



 
By:
 _________________________  

 
Name: Eloise Schmitz

 
Title: Executive Vice President and Chief Financial Officer









The Bank of New York Mellon Trust Company, NA, as Trustee


 
By:
 _________________________  

 
Name:

 
Title:







 

[Signature Page to Indenture]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[Face of Note]
 
THE HOLDER OF THIS NOTE BY ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IF IT IS A PURCHASER IN A SALE THAT OCCURS OUTSIDE THE UNITED
STATES WITHIN THE MEANING OF REGULATION S OF THE SECURITIES ACT, IT ACKNOWLEDGES
THAT, UNTIL EXPIRATION OF THE “40-DAY DISTRIBUTION COMPLIANCE PERIOD” WITHIN THE
MEANING OF RULE 903 OF REGULATION S, ANY OFFER OR SALE OF THIS NOTE SHALL NOT BE
MADE BY IT TO A U.S. PERSON TO OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON
WITHIN THE MEANING OF RULE 902(k) UNDER THE SECURITIES ACT.1
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OR
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUIRED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.2
 
TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE.3
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE HOLDER
HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT
NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED (X) PRIOR TO THE FIRST ANNIVERSARY OF
THE ISSUANCE HEREOF OR (Y) AT ANY TIME BY ANY TRANSFEROR THAT WAS AN AFFILIATE
OF EITHER ISSUER DURING THE THREE MONTHS PRECEDING THE DATE OF SUCH OFFER,
RESALE, PLEDGE OR OTHER TRANSFER, IN EITHER CASE, OTHER THAN (1) TO AN ISSUER,
(2) PURSUANT TO AN EFFECTIVE REGISTRATION



--------------------------------------------------------------------------------

 
1
This paragraph should be included only for Regulation S Global Notes.

 
 
2
This paragraph should be included only if the Notes are issued in global form.

 
 
3
This paragraph should be included only if the Notes are issued in global form.

 

 
A-1
 

 


 

--------------------------------------------------------------------------------


 
STATEMENT UNDER THE SECURITIES ACT, (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON
WHOM THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN EACH CASE, TO WHOM NOTICE IS
GIVEN THAT THE OFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE
ON RULE 144A, (4) TO NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR (5) IN ANY OTHER
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND SUBJECT TO THE TRUSTEE OR
THE ISSUERS RECEIVING SUCH CERTIFICATES, LEGAL OPINIONS AND OTHER INSTRUMENTS,
IN THE CASE OF TRANSFERS PURSUANT TO CLAUSES (3), (4) OR (5), AS MAY BE REQUIRED
BY THE INDENTURE.4
 

--------------------------------------------------------------------------------

 
4
This paragraph should be removed upon the registration of the Notes pursuant to
the terms of a Registration Rights Agreement.

 


 
A-2
 

 


 
 

--------------------------------------------------------------------------------

 

CUSIP NO. [_________]
 
13.5% Senior Notes due 2016
 
No. ___
 
$[__________________]
 
CCH II, LLC and CCH II CAPITAL CORP. promise to pay to
_________________________________________________________ or its registered
assigns, the principal amount of _____________________________________________
Dollars ($______________________________) on [         ] [  ].
 
Interest Payment Dates: February 15 and August 15
 
Record Dates: February 1 and August 1
 
Subject to Restrictions set forth in this Note.
 
IN WITNESS WHEREOF, each of CCH II, LLC and CCH II Capital Corp. has caused this
instrument to be duly executed.
 
Dated:
 
 
CCH II, LLC



 
By:
 ________________________  

 
Name:

 
Title:





 
CCH II CAPITAL CORP.



 
By:
 ________________________  

 
Name:

 
Title:



 
This is one of the Notes referred to in the within-mentioned Indenture.
 
THE BANK OF NEW YORK MELLON TRUST
 
COMPANY, NA, as Trustee
 
By:
 ________________________  

 
 
Authorized Signatory

 


 
A-3
 

 


 
 

--------------------------------------------------------------------------------

 

[Back of Note]
 
13.5% Senior Notes due 2016
 
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
 
1.  
Interest

 
CCH II, LLC, a Delaware limited liability company (the “Company”), and CCH II
Capital Corp., a Delaware corporation (“Capital Corp” and, together with the
Company, the “Issuers”), promise to pay interest on the principal amount of this
Note at the rate of 13.50% per annum from the Issue Date until maturity. [The
interest rate on the Notes is subject to increase by the amount of Special
Interest pursuant to the provisions of the Registration Rights Agreement entered
into on the Issue Date.]* The Issuers will pay interest [and Special Interest,
if any]* semi-annually in arrears on February 15 and August 15 of each year
commencing on February 15, 2010 (each an “Interest Payment Date”), or if any
such day is not a Business Day, on the next succeeding Business Day.  Interest
on the Notes will accrue from and including the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided that if there is no existing Default in the payment of
interest, and if this Note is authenticated between a record date referred to on
the face and the next succeeding Interest Payment Date, interest shall accrue
from and including such next succeeding Interest Payment Date. The Issuers shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand at the rate then in effect; they shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest [and Special Interest, if any]* (without regard to any
applicable grace periods) from time to time on demand at the same rate. Interest
will be computed on the basis of a 360-day year of twelve 30-day months.
 
2.  
Method of Payment

 
The Issuers shall pay interest on the Notes (except defaulted interest) [and
Special Interest, if any]* to the Persons who are registered Holders of Notes at
the close of business on the February 1 or August 1 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest. Payments in respect of the Notes
represented by the Global Notes (including principal, premium, [Special
Interest]* if any, and interest) will be made by wire transfer of immediately
available funds to the accounts specified by the Global Note holder. With
respect to Notes in certificated form, the Issuers will make all payments of
principal, premium, [Special Interest]* if any, and interest, by wire transfer
of immediately available funds to the accounts specified by the holders thereof
or, if no such account is specified, by mailing a check to each such holder’s
registered address. Such payment shall be in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts.
 

--------------------------------------------------------------------------------

 
* Applicable only to Notes entitled to the benefit of the Registration Rights
Agreement.

 
 

 
A-4
 

 



--------------------------------------------------------------------------------


 
 
3.  
Paying Agent and Registrar

 
Initially, The Bank of New York Mellon Trust Company, NA, the Trustee under the
Indenture, will act as Paying Agent and Registrar. The Issuers may change any
Paying Agent or Registrar without notice to any Holder. The Company or any of
its Subsidiaries may act in any such capacity.
 
4.  
Indenture

 
The Issuers issued the Notes under an Indenture dated as of November 30, 2009,
(the “Indenture”) among the Issuers, any Parent Guarantor and the Trustee.
Capitalized terms not otherwise defined herein are used herein as defined in the
Indenture. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of
1939, as amended (15 U.S. Code Section 77aaa-77bbbb). The Notes are subject to
all such terms, and Holders are referred to the Indenture and such Act for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling unless such provision violated the Trust Indenture
Act.
 
5.  
Optional Redemption

 
(a) Except as set forth in clause (b) and (c) of this paragraph 5, the Issuers
shall not have the option to redeem the Notes pursuant to this paragraph 5 prior
to November 30, 2012. On November 30, 2012 and thereafter, the Issuers shall
have the option to redeem the Notes, in whole or in part, at the applicable
redemption prices (expressed as percentages of the principal amount) set forth
below plus accrued and unpaid interest [and Special Interest]* thereon, if any,
to the applicable redemption date, if redeemed during the twelve-month period
beginning on November 30 of the years indicated below:
 
Year
 
Percentage
 
2012
    106.75 %
2013
    103.375 %
2014
    101.6875 %
2015 and thereafter
    100.000 %

 
(b) Notwithstanding the provisions of clause (a) of this Paragraph 5, at any
time prior to November 30, 2012, the Issuers may on any one or more occasions
redeem up to 35% of the original aggregate principal amount of the Notes
(including the principal amount of any Additional Notes) issued under the
Indenture on a pro rata basis (or as nearly pro rata as practicable), at a
redemption price of 113.50% of the principal amount thereof, plus accrued and
unpaid interest to the redemption date, with the net cash proceeds of one or
more Equity Offerings; provided that:
 
(1) at least 65% of the original aggregate principal amount of Notes (including
the principal amount of any Additional Notes) issued under the Indenture must
remain
 

--------------------------------------------------------------------------------

 
* Applicable only to Notes entitled to the benefit of the Registration Rights
Agreement.

 

 
A-5
 

 


 

--------------------------------------------------------------------------------


 
outstanding immediately after the occurrence of such redemption (excluding Notes
held by the Company and its Subsidiaries); and
 
(2) the redemption must occur within 60 days of the date of the closing of such
Equity Offering.
 
(c) Notwithstanding the provisions of clause (a) of this paragraph 5, at any
time prior to November 30, 2012, the Notes may be redeemed, in whole or in part,
at the option of the Company upon not less than 30 nor more than 60 days’ prior
notice mailed by first-class mail to each Holder’s registered address, at a
redemption price equal to 100% of the principal amount of such Notes redeemed
plus the relevant Applicable Premium as of, and accrued and unpaid interest and
Special Interest, if any, to, the applicable redemption date, subject to the
right of holders of record on the relevant record date to receive interest due
on the relevant Interest Payment Date.
 
6.  
Mandatory Redemption and Repurchase

 
Except as otherwise provided in Paragraph 7 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the Notes or be
required to repurchase any of the Notes.
 
7.  
Repurchase at Option of Holder

 
(a) If there is a Change of Control, the Issuers shall make an offer (a “Change
of Control Offer”) to repurchase all or any part (equal to $1.00 in principal
amount or an integral multiple thereof) of each Holder’s Notes at a purchase
price equal to 101% of the aggregate principal amount thereof plus accrued and
unpaid interest [and Special Interest]* thereon, if any, to the date of purchase
(the “Change of Control Payment”). Within 10 days following any Change of
Control, the Issuers shall mail a notice to each Holder describing the
transaction or transactions that constitute the Change of Control and offering
to repurchase Notes on the Change of Control Payment Date specified in such
notice, pursuant to the procedures required by the Indenture and described in
such notice.
 
(b) If the Company or a Restricted Subsidiary thereof consummates any Asset
Sale, the Issuers may be required to offer to purchase the Notes.
 
8.  
Denominations, Transfer, Exchange

 
The Notes are in registered form without coupons in denominations of $1.00 and
integral multiples of $1.00. The transfer of Notes may be registered and Notes
may be exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents, and the Issuers may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture. The Issuers need not
exchange or register the transfer of any Note or portion of a Note selected for
redemption or repurchase, except for the unredeemed or unrepurchased portion of
any Note
 

--------------------------------------------------------------------------------

 
* Applicable only to Notes entitled to the benefit of the Registration Rights
Agreement.

 
 

 
A-6
 

 



--------------------------------------------------------------------------------


 
being redeemed or repurchased in part. Also, the Issuers need not exchange or
register the transfer of any Notes for a period of 15 days before a selection of
Notes to be redeemed or repurchased or during the period between a record date
and the corresponding Interest Payment Date.
 
9.  
Persons Deemed Owners

 
The registered Holder of a Note may be treated as its owner for all purposes.
 
10.  
Amendment and Supplement

 
The Indenture, the Notes or any Note Guarantee may be amended or supplemented
only as provided for in the Indenture.
 
11.  
Defaults and Remedies

 
Each of the following is an Event of Default: (i) default for 30 consecutive
days in the payment when due of interest on the Notes, (ii) default in payment
when due of the principal of or premium, if any, on the Notes, (iii) failure by
the Company or any of its Restricted Subsidiaries to comply with Sections 4.16
and 5.01 of the Indenture, (iv) failure by the Company or any of its Restricted
Subsidiaries for 30 consecutive days after written notice thereof has been given
to the Issuers by the Trustee or to the Issuers and the Trustee by the Holders
of at least 25% of the principal amount of the Notes outstanding to comply with
any of their other covenants or agreements in the Indenture, (v) default under
any mortgage, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any Indebtedness for money borrowed by
the Company or any of its Restricted Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Restricted Subsidiaries), whether such
Indebtedness or guarantee now exists or is created after the date of the
Indenture, if that default: (a) is caused by a failure to pay at final stated
maturity the principal amount of such Indebtedness prior to the expiration of
the grace period provided in such Indebtedness on the date of such default (a
“Payment Default”); or (b) results in the acceleration of such Indebtedness
prior to its express maturity, and, in each case, the principal amount of any
such Indebtedness, together with the principal amount of any other such
Indebtedness under which there has been a Payment Default or the maturity of
which has been so accelerated, aggregates $100 million or more, (vi) failure by
the Company or any of its Restricted Subsidiaries to pay final judgments which
are non-appealable aggregating in excess of $100 million (net of applicable
insurance which has not been denied in writing by the insurer), which judgments
are not paid, discharged or stayed for a period of 60 days or (vii) certain
events of bankruptcy or insolvency with respect to the Company or any of its
Significant Subsidiaries. In the case of an Event of Default arising from
certain events of bankruptcy or insolvency with respect to the Company, all
outstanding Notes will become due and payable without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee by notice to
the Issuers or the Holders of at least 25% in principal amount of the then
outstanding Notes by notice to the Issuers and the Trustee may declare all the
Notes to be due and payable. Holders may not enforce the Indenture or the Notes
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in aggregate principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders of the Notes notice of any
 

 
A-7
 

 



--------------------------------------------------------------------------------


 
continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal or interest) if it determines that
withholding notice is in their interest. The Holders of a majority in aggregate
principal amount of the Notes then outstanding by notice to the Trustee may on
behalf of the Holders of all of the Notes waive any existing Default or Event of
Default and its consequences under the Indenture except a continuing Default or
Event of Default in the payment of interest on, or the principal of, the Notes.
The Issuers are required to deliver to the Trustee annually a statement
regarding compliance with the Indenture. Upon becoming aware of any Default or
Event of Default, the Issuers are required to deliver to the Trustee a statement
specifying such Default or Event of Default.
 
12.  
Trustee Dealings with Issuers

 
The Trustee, in its individual or any other capacity, may make loans to, accept
deposits from, and perform services for the Issuers or their Affiliates, and may
otherwise deal with the Issuers or their Affiliates, as if it were not the
Trustee.
 
13.  
No Recourse Against Others

 
A director, officer, employee, incorporator, member or stockholder of either of
the Issuers or any Parent Guarantor, as such, shall not have any liability for
any obligations of the Issuers or any Parent Guarantor under the Notes, the
Indenture, any Note Guarantee or the Registration Rights Agreement or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder by accepting a Note and any Note Guarantee waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes and any Note Guarantees.
 
14.  
Governing Law

 
THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS NOTE, ANY NOTE GUARANTEE AND THE INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
NOTE, THE INDENTURE OR ANY NOTE GUARANTEE.
 
15.  
Authentication

 
This Note shall not be valid until authenticated by the manual signature of the
Trustee or an authenticating agent.
 
16.  
Abbreviations

 
Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint
 

 
A-8
 

 



--------------------------------------------------------------------------------


 
tenants with right of survivorship and not as tenants in common), CUST (=
Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).
 
17.  
Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes

 
In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Restricted Global Notes and Restricted Definitive Notes shall have
all the rights set forth in the applicable Registration Rights Agreement.
 
18.  
CUSIP Numbers

 
Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Issuers have caused CUSIP numbers to be printed
on the Notes and the Trustee may use CUSIP numbers in notices of redemption as a
convenience to Holders. No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.
 
The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to:
 
CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive Suite 100
St. Louis, Missouri 63131
Attention: Secretary
Telecopier No.: (314) 965-8793
 


 
A-9
 

 


 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
To assign this Note, fill in the form below:
 
(I) or (we) assign and transfer this Note to:
 
(Insert assignee’s legal name)
 


 
(Insert assignee’s soc. sec. or tax I.D. no.)
 


 


 
(Print or type assignee’s name, address and zip code)
 
and irrevocably appoint ________________________________________________ to
transfer this Note on the books of the Issuers. The agent may substitute another
to act for him.
 
 
Date: __________________ Your Signature:

 
(Sign exactly as your name appears on the face of this Note)

 
Signature Guarantee5:
 



--------------------------------------------------------------------------------

 
5
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 


 
A-10
 

 


 
 

--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.11 or 4.16 of the Indenture, check the appropriate box below:
 
¨ Section 4.11
 
¨ Section 4.16
 
If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.11 or Section 4.16 of the Indenture, state the amount you
elect to have purchased: $_______________.
 
 
Date: __________________ Your Signature:

 
(Sign exactly as your name appears on the face of this Note)

 
Tax Identification No.:
 
Signature Guarantee6:
 
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).
 



--------------------------------------------------------------------------------

 
6
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 


 
A-11
 

 


 
 

--------------------------------------------------------------------------------

 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR
 
REGISTRATION OF TRANSFER RESTRICTED NOTES
 
CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
 
Attention: Chief Financial Officer
 
The Bank of New York Mellon Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
 
Re: CUSIP # _________________
 
Reference is hereby made to the Indenture, dated as of[                ], 2009
(the “Indenture”), among CCH II, LLC (the “Company”), CCH II Capital Corp.
(“Capital Corp” and, together with the Company, the “Issuers”), and The Bank of
New York Mellon Trust Company, NA, as Trustee. Capitalized terms used but not
defined herein shall have the meanings set forth in the Indenture.
 
This certificate relates to $_________ principal amount of Notes held in (check
applicable space) ____ book-entry or _____ definitive form by the undersigned.
 
The undersigned __________________ (transferor) (check one box below):
 
¨
hereby requests the Registrar to deliver in exchange for its beneficial interest
in the Global Note held by the Depositary a Note or Notes in definitive,
registered form of authorized denominations and an aggregate principal amount
equal to its beneficial interest in such Global Note (or the portion thereof
indicated above), in accordance with Section 2.06 of the Indenture;

 
¨
hereby requests the Trustee to exchange or register the transfer of a Note or
Notes to _____________ (transferee).

 
In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the periods referred to in Rule
144(k) under the Securities Act of 1933, as amended, the undersigned confirms
that such Notes are being transferred in accordance with its terms:
 


 
A-12
 

 


 
 

--------------------------------------------------------------------------------

 

CHECK ONE BOX BELOW:
 
(1)  
¨           to the Issuers or any of their subsidiaries; or

 
(2)  
¨           pursuant to an effective registration statement under the Securities
Act of 1933, as amended; or

 
(3)  
¨           inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act of 1933, as amended) that
purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that such transfer is being made in reliance on
Rule 144A under the Securities Act of 1933, as amended, in each case pursuant to
and in compliance with Rule 144A thereunder; or

 
(4)  
¨           outside the United States in an offshore transaction within the
meaning of Regulation S under the Securities Act of 1933, as amended, in
compliance with Rule 904 thereunder; or

 
(5)  
¨           in another transaction that does not require registration under the
Securities Act.

 
Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.
 
                                   _______________________
Signature
 
 
Signature Guarantee:___________________
 

 
 
(Signature must be guaranteed by a participant in a recognized signature
guarantee medallion program)

 
TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
 
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended
(“Rule 144A”), and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned’s foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
 
——————————————
 
[Name of Transferee]
 
Dated: ______________________________
 
NOTICE: To be executed by an executive officer
 


 
A-13
 

 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE7
 
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
 
Date of Exchange
Amount of decrease in Principal Amount of this Global Note
Amount of increase in Principal Amount of this Global Note
Principal Amount of this Global Note following such decrease
(or increase)
Signature of authorized officer of Trustee or Note Custodian
         






--------------------------------------------------------------------------------

 
7
Should be included only in Notes issued in global form.

 


 
A-14
 

 


 
 

--------------------------------------------------------------------------------

 

NOTE GUARANTEE
 
For value received, the undersigned hereby unconditionally guarantees, on a
senior unsecured basis, to the Holder of this Note the cash payments in United
States dollars of principal of, premium, if any, and interest on this Note in
the amounts and at the times when due and interest on the overdue principal,
premium, if any, and interest, if any, of this Note, if lawful, and the payment
or performance of all other Obligations of the Issuers under the Indenture or
this Note, to the Holder of this Note and the Trustee, in accordance with the
Note, Article 10 of the Indenture and this Note Guarantee, including the terms
stated in the Note, the Indenture and this Note Guarantee. The validity and
enforceability of this Note Guarantee shall not be affected by the fact that it
is not affixed to any particular Note. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Indenture dated as of
[              ], 2009 among CCH II, LLC, a Delaware limited liability company,
CCH II Capital Corp., a Delaware corporation, the undersigned, and The Bank of
New York Mellon Trust Company, NA, as trustee (as amended or supplemented, the
“Indenture”).
 
THIS NOTE GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The undersigned hereby agrees to submit
to the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Note Guarantee.
 
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.
 
 
[                                              ]



 
By:
 ______________________  

 
Name:

 
Title:


 
A-15
 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS PURSUANT TO RULE 144A]
 
CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
 
Attention: Chief Financial Officer
 
The Bank of New York Mellon Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
 
 
Re:
CCH II, LLC and CCH II Capital Corp. (the “Issuers”)

 
 
13.5% Senior Notes due 2016 (the “Notes”)

 
Ladies and Gentlemen:
 
In connection with our proposed sale of $________ aggregate principal amount at
maturity of the Notes, we hereby certify that such transfer is being effected
pursuant to and in accordance with Rule 144A (“Rule 144A”) under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, we hereby further certify that the Notes are being transferred to a
person that we reasonably believe is purchasing the Notes for its own account,
or for one or more accounts with respect to which such person exercises sole
investment discretion, and such person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A and such Notes are being transferred in compliance
with any applicable blue sky securities laws of any state of the United States.
 
You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
 
 
Very truly yours,



 
 _____________________

 
[Name of Transferor]



 
By:
 _____________________  

 
Authorized Signature


 
B-1
 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS
PURSUANT TO REGULATION S]
 
CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
 
Attention: Chief Financial Officer
 
The Bank of New York Mellon Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
 
 
Re:
CCH II, LLC and CCH II Capital Corp. (the “Issuers”)

 
 
13.50% Senior Notes due 2016 (the “Notes”)

 
Ladies and Gentlemen:
 
In connection with our proposed sale of $________ aggregate principal amount of
the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the United States Securities Act of 1933, as
amended (the “Securities Act”), and, accordingly, we represent that:
 
(1) the offer of the Notes was not made to a person in the United States;
 
(2) either (a) at the time the buy order was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States or (b) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;
 
(3) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;
 
(4) the transaction is being made in compliance with any applicable securities
laws of any state of the United States or any other applicable jurisdiction; and
 

 
C-1
 

 


 

--------------------------------------------------------------------------------


 
(5) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act and not the result of offers or sales
specifically targeted to an identifiable group of U.S. citizens abroad.
 
If the transfer of the beneficial interest occurs prior to the expiration of the
40-day distribution compliance period set forth in Regulation S, the transferred
beneficial interest will be held immediately thereafter through Euroclear or
Clearstream.
 
In addition, if the sale is made during a restricted period and the provisions
of Rule 903(c)(3) or Rule 904(c)(1) of Regulation S are applicable thereto, we
confirm that such sale has been made in accordance with the applicable
provisions of Rule 903(c)(3) or Rule 904(c)(1), as the case may be.
 
The Issuers and you are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.
 
 
Very truly yours,



 
 _______________________

 
[Name of Transferor]



 
By:
 _______________________  

 
Authorized Signature


 
C-2
 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
[COMPLETE FORM I OR FORM II AS APPLICABLE.]
 
[FORM I - To be used by
 
the owner of a beneficial interest in a Temporary Regulation S Global Note]
 
CERTIFICATE OF BENEFICIAL OWNERSHIP IN CONNECTION WITH EXCHANGES OF TEMPORARY
REGULATION S GLOBAL NOTES
 
CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
 
Attention: Chief Financial Officer
 
The Bank of New York Mellon Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
 
 
Re:
13.5% Senior Notes due 2016 (CUSIP [_______])

 
Ladies and Gentlemen:
 
Reference is hereby made to the Indenture, dated as of [               ], 2009
(the “Indenture”), among CCH II, LLC (the “Company”), CCH II Capital Corp.
(“Capital Corp” and, together with the Company, the “Issuers”), and The Bank of
New York Mellon Trust Company, NA, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
 
We are the beneficial owner of $____ principal amount of Notes issued under the
Indenture and represented by a Temporary Regulation S Global Note.
 
We hereby certify as follows:
 
[CHECK A OR B AS APPLICABLE.]
 
A.
We are a non-U.S. person (within the meaning of Regulation S under the
Securities Act).

 
B.
We are a U.S. person (within the meaning of Regulation S under the Securities
Act) that purchased the Notes in a transaction that did not require registration
under the Securities Act.

 


 
D-1
 

 


 
 

--------------------------------------------------------------------------------

 

You are entitled to rely upon this Certificate and are irrevocably authorized to
produce this Certificate or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
 
Very truly yours,


[NAME OF BENEFICIAL OWNER]






 
By:
 _______________________  

 
Name:

 
Title:

 
Address:

Date: _________________
 


 
D-2
 

 


 
 

--------------------------------------------------------------------------------

 

[FORM II - To be used by a Person acting on behalf of an owner of a beneficial
interest in a Temporary Regulation Global Note]
 
CERTIFICATE OF BENEFICIAL OWNERSHIP IN CONNECTION WITH EXCHANGES OF TEMPORARY
REGULATION S GLOBAL NOTES
 
CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131
 
Attention: Chief Financial Officer
 
The Bank of New York Mellon Trust Company, NA
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Department
 
 
Re:
13.5% Senior Notes due 2016 (CUSIP [_______])

 
Ladies and Gentlemen:
 
Reference is hereby made to the Indenture, dated as of [             ], 2009
(the “Indenture”), among CCH II, LLC (the “Company”), CCH II Capital Corp.
(“Capital Corp.” and, together with the Company, the “Issuers”), and The Bank of
New York Mellon Trust Company, NA, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
 
This is to certify that based solely on certifications we have received in
writing, by tested telex or by electronic transmission from institutions
appearing in our records as persons being entitled to a portion of the principal
amount of Notes represented by a Temporary Regulation S Global Note issued under
the above-referenced Indenture, that as of the date hereof, $____ principal
amount of Notes represented by the Temporary Regulation S Global Note being
submitted herewith for exchange is beneficially owned by persons that are either
(i) non-U.S. persons (within the meaning of Regulation S under the Securities
Act) or (ii) U.S. persons that purchased the Notes in a transaction that did not
require registration under the Securities Act.
 
We further certify that (i) we are not submitting herewith for exchange any
portion of such Temporary Regulation S Global Note excepted in such
certifications and (ii) as of the date hereof we have not received any
notification from any institution to the effect that the statements made by such
institution with respect to any portion of such Temporary Regulation S Global
Note submitted herewith for exchange are no longer true and cannot be relied
upon as of the date hereof.
 


 
D-3
 

 


 
 

--------------------------------------------------------------------------------

 

You are entitled to rely upon this Certificate and are irrevocably authorized to
produce this Certificate or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.
 
Yours faithfully,


[Name of DTC Participant]




 
By:
 _______________________  

 
Name:

 
Title:

 
Address:

Date: _________________
 


 


 
D-4
 

 


 
 
 
